                Case 16-16796-RBR           Doc 42   Filed 07/30/19     Page 1 of 37




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                DIVISION: Fort Lauderdale

 In re:                                     Case No. 16-16796-RBR
                                               Chapter 13
Manuel Gomez

                          Debtor(s)     /


 DEBTOR’S MOTION TO APPROVE “SHORT SALE” OF HOMESTEAD PROPERTY
     AND REQUEST FOR PAYMENT OF ATTORNEY’S FEES AND COSTS

          Pursuant to 11 U.S.C. Section 363(b)(1) and Fed. R. Bankr. P. 2002(a), (c) and 6004(a)

and (b), the above referenced Debtor hereby requests permission of this Court to sell his

Homestead Property located at 510 NW 106 Ter, Pembroke Pines, FL 33026, with the legal

description of: Pembroke Pointe Section Two 125-15 B Port Ter J Desc As: Comm C/L NW

106 (the “Property”), consistent with the terms of a short sale agreement with the secured lender

and represent as follows:

   1. The Debtor filed for relief under Chapter 13 of the United Stated Bankruptcy Code on

          May 11, 2016.

   2. By Order dated December 2, 2016, the Court Confirmed the Debtor’s 4th Amended

          Chapter 13 Plan which provided for payment of the pre-petition mortgage arrearage to

          CITIMORTGAGE, INC., the lender holding a first mortgage on the Property.

   3. Additionally, Debtor’s Chapter 13 Plan provided for payment of pre-petition

          Homeowner’s Association arrearages to Southbridge Homeowners Associations, Inc.

   4. The Debtor listed an interest in the Property on Schedules A and D filed with the Court in

          this case. The scheduled value of the Property as of the petition date was $ 202,970.00.

   5. The Debtor has entered into a contract to sell the Property. A copy of the sales contract is
          Case 16-16796-RBR          Doc 42      Filed 07/30/19      Page 2 of 37



   attached as Exhibit ‘A.’

6. As evidence by the estimated HUD Settlement Statement that is attached hereto as

   Exhibit “B,” the purchase price for the property is $212,000.00.

7. Sale proceeds shall be distributed as follows:

       a. The Property subject to the first mortgage held by CITIMORTGAGE, INC., in

           the approximate principle balance of $224,287.66 as evidence by Proof of Claim

           No. 8 filed with the Court. The Property is also subject to arrearages owed to the

           Homeowner’s Association in approximate principle balance of $11,122.64, as

           evidenced by Proof of Claim No. 7 filed with the Court.

       b. First Mortgage Holder, CITIMORTGAGE, INC., through its servicer, CENLAR

           has agreed to accept an amount less than the claim balance in order to facilitate

           the sale. A Copy of the Pre-Foreclosure Sale Program Acceptance Letter is

           attached hereto as Exhibit “C.”

       c. As indicated in the estimated HUD Settlement Statement attached hereto as

           Exhibit “B” the arrearage balance owed to the Southbridge Homeowners

           Associations, Inc. is to be paid in full at the time of closing.

       d. The Property may also be subject to unpaid assessments by the Broward County

           Property Appraiser which will be paid at closing.

       e. There is anticipated to be no remaining funds or sale proceeds paid to the Debtor

           at closing.

8. The Property was listed for sale through Floridian Reality Corp, realtor, and the Debtor

   represents that the Property is being sold at Fair Market Value.

9. As indicated on Exhibit “A,” the proceeds of the sale will not be sufficient to satisfy the
           Case 16-16796-RBR        Doc 42      Filed 07/30/19    Page 3 of 37



   underlying mortgage, but the holder of the first mortgage has agreed to accept the offer

   for sale for an amount less than the balances of the loans secured by the first mortgage.

   See the Pre-Foreclosure Sale Program Acceptance Letter is attached hereto as Exhibit

   “C.”

10. The sales proceeds will be sufficient to pay accrued real property taxes and reasonable

   settlement charges, including a total sales commission of approximately $12,720.00 split

   between the seller and buyer’s agents, both of whom are with Floridian Reality Corp.

11. The buyer, Ivan Cejas, is a disinterested party and has no relation, either economic or

   familial, to the Debtor. See Real Estate Purchase Contract attached hereto as Exhibit “A.”

12. The Debtor has incurred attorney fees and costs in an amount of $500.00 for filing this

   Motion. The Debtor will be filing a Motion to Modify his Chapter 13 Plan and requests

   payment of such fees in the Modified Plan.

   WHEREFORE, based upon the foregoing representations, the Debtor requests an Order

authorizing the sale and approving the terms of the Sale of the Property and for an Order

allowing attorney’s fees and costs to be paid through the Modified Plan in an amount of

$500.00.



Dated: July 30 , 2019

/s/Matthew E. Mazur, Jr, Esq.

Matthew E. Mazur, Jr., Esq.
             Case 16-16796-RBR         Doc 42    Filed 07/30/19    Page 4 of 37



                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of this motion was served electronically via ECF to:

Nancy K. Neidich, Trustee, PO Box 279806, Miramar, FL 33027; Office of the U.S. trustee, 51

SW 1st Avenue, Suite 1204, Miami, FL 33130, and all parties of interest on July   30 ,   2019.




/s/ Matthew E. Mazur, Jr., Esq.
Matthew E. Mazur, Jr., Esq.
FBN: 0144614
Address 2645 Executive Park Drive, Suite 110
Weston, FL, 33331
Phone (305) 466-3328
Email: mmazurjr@mazur-law.com
Dated: 7/ 30/ 19
Case 16-16796-RBR   Doc 42   Filed 07/30/19   Page 5 of 37




EXHIBIT A
                                                        Case 16-16796-RBR                            Doc 42   Filed 07/30/19   Page 6 of 37


                  "AS IS" Residential Contract For Sale And Purchase
                  THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR

         1*                                                             Manuel Gomez
                  PARTIES: _____________________________________________________________________________                          ("Seller"),
         2*                                                            Ivan Cejas
                  and ___________________________________________________________________________________                         ("Buyer"),
         3        agree that Seller shall sell and Buyer shall buy the following described Real Property and Personal Property
         4        (collectively "Property") pursuant to the terms and conditions of this AS IS Residential Contract For Sale And Purchase
         5        and any riders and addenda ("Contract"):
         6        1. PROPERTY DESCRIPTION:
         7*                                                           510 N.W. 106 Terrace, Pembroke Pines, FL 33026
                       (a) Street address, city, zip: ____________________________________________________________________
         8*                                  Broward                                                          5141 18 07 0592
                       (b) Located in: ______________ County, Florida. Property Tax ID #: ____________________________________
         9*                                                        PEMBROKE      POINTE    SECTION   TWO    125-15  B POR TR J DESC
                       (c) Real Property: The legal description is ________________________________________________________
       10                  AS:COMM     C/L NW 106
                            ________________________________________________________________________________________
       11                  ________________________________________________________________________________________
       12                  together with all existing improvements and fixtures, including built-in appliances, built-in furnishings and
       13                  attached wall-to-wall carpeting and flooring ("Real Property") unless specifically excluded in Paragraph 1(e) or
       14                  by other terms of this Contract.
       15              (d) Personal Property: Unless excluded in Paragraph 1(e) or by other terms of this Contract, the following items
       16                  which are owned by Seller and existing on the Property as of the date of the initial offer are included in the
       17                  purchase: range(s)/oven(s), refrigerator(s), dishwasher(s), disposal, ceiling fan(s), intercom, light fixture(s),
       18                  drapery rods and draperies, blinds, window treatments, smoke detector(s), garage door opener(s), security gate
       19                  and other access devices, and storm shutters/panels ("Personal Property").
       20*                 Other Personal Property items included in this purchase are: ______________________________________
       21                  _______________________________________________________________________________________
       22                  Personal Property is included in the Purchase Price, has no contributory value, and shall be left for the Buyer.
                       (e) The following items are excluded from the purchase: _____________________________________________
                                                                                                                                                                  MG
       23*
       24                   _______________________________________________________________________________________                                IC
       25                                                                                         PURCHASE PRICE AND CLOSING                                        $212,000
       26*        2. PURCHASE PRICE (U.S. currency):............................................................................................... $ _____________  190,000.00

       27*           (a) Initial deposit to be held in escrow in the amount of (checks subject to COLLECTION) ....... $_____________                                  40,000.00
       28                The initial deposit made payable and delivered to "Escrow Agent" named below
       29*               (CHECK ONE): (i)        accompanies offer or (ii) ✖ is to be made within _____ (if left
       30                blank, then 3) days after Effective Date. IF NEITHER BOX IS CHECKED, THEN
       31                OPTION (ii) SHALL BE DEEMED SELECTED.
       32*                                                                                Law Group of South Florida
                         Escrow Agent Information: Name: ______________________________________________
       33*                                              782 N.W. 42 Ave., Suite 528, Miami, FL 33126
                         Address: __________________________________________________________________
       34*                           305-260-6147
                         Phone: ________________                          sruiz@lawgroupsf.com
                                                        E-mail: ________________________                                          305-675-9286
                                                                                                                     Fax: _________________
       35*           (b) Additional deposit to be delivered to Escrow Agent within __________ (if left blank, then 10)
       36*               days after Effective Date ........................................................................................................... $ _____________
       37                (All deposits paid or agreed to be paid, are collectively referred to as the "Deposit")
       38*           (c) Financing: Express as a dollar amount or percentage ("Loan Amount") see Paragraph 8 ......... _____________
       39*           (d) Other: ___________________________________________________________ ................ $ _____________
                     (e) Balance to close (not including Buyer's closing costs, prepaids and prorations) by wire
       40
       41*
                                                                                                                                                 IC      150,000.00
                         transfer or other COLLECTED funds ....................................................................................... $ _____________
       42
       43
                         NOTE: For the definition of "COLLECTION" or "COLLECTED" see STANDARD S.
                  3. TIME FOR ACCEPTANCE OF OFFER AND COUNTER-OFFERS; EFFECTIVE DATE:
                                                                                                                                                 MG      $172,000

       44            (a) If not signed by Buyer and Seller, and an executed copy delivered to all parties on or before
       45*                        July 14, 2018
                         _______________________,         this offer shall be deemed withdrawn and the Deposit, if any, shall be returned to
       46                Buyer. Unless otherwise stated, time for acceptance of any counter-offers shall be within 2 days after the day
       47                the counter-offer is delivered.
       48            (b) The effective date of this Contract shall be the date when the last one of the Buyer and Seller has signed or
       49                initialed and delivered this offer or final counter-offer ("Effective Date").
       50         4. CLOSING DATE: Unless modified by other provisions of this Contract, the closing of this transaction shall occur
       51            and the closing documents required to be furnished by each party pursuant to this Contract shall be delivered
       52*                              30 days after lender approval
                     ("Closing") on _____________________________             ("Closing Date"), at the time established by the Closing Agent.


                                          IC
                  Buyer's Initials _________ __________                       Page 1 of 12                                                        MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
             Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                        Case 16-16796-RBR                         Doc 42   Filed 07/30/19   Page 7 of 37


       53         5. EXTENSION OF CLOSING DATE:
       54            (a) If Paragraph 8(b) is checked and Closing funds from Buyer's lender(s) are not available on Closing Date due
       55                to Consumer Financial Protection Bureau Closing Disclosure delivery requirements ("CFPB Requirements"),
       56                then Closing Date shall be extended for such period necessary to satisfy CFPB Requirements, provided such
       57                period shall not exceed 10 days.
       58            (b) If an event constituting "Force Majeure" causes services essential for Closing to be unavailable, including the
       59                unavailability of utilities or issuance of hazard, wind, flood or homeowners' insurance, Closing Date shall be
       60                extended as provided in STANDARD G.
       61         6. OCCUPANCY AND POSSESSION:
       62            (a) Unless the box in Paragraph 6(b) is checked, Seller shall, at Closing, deliver occupancy and possession of the
       63                Property to Buyer free of tenants, occupants and future tenancies. Also, at Closing, Seller shall have removed
       64                all personal items and trash from the Property and shall deliver all keys, garage door openers, access devices
       65                and codes, as applicable, to Buyer. If occupancy is to be delivered before Closing, Buyer assumes all risks of
       66                loss to the Property from date of occupancy, shall be responsible and liable for maintenance from that date,
       67                and shall be deemed to have accepted the Property in its existing condition as of time of taking occupancy.
       68*           (b)     CHECK IF PROPERTY IS SUBJECT TO LEASE(S) OR OCCUPANCY AFTER CLOSING. If Property is
       69                subject to a lease(s) after Closing or is intended to be rented or occupied by third parties beyond Closing, the
       70                facts and terms thereof shall be disclosed in writing by Seller to Buyer and copies of the written lease(s) shall
       71                be delivered to Buyer, all within 5 days after Effective Date. If Buyer determines, in Buyer's sole discretion, that
       72                the lease(s) or terms of occupancy are not acceptable to Buyer, Buyer may terminate this Contract by delivery
       73                of written notice of such election to Seller within 5 days after receipt of the above items from Seller, and Buyer
       74
                         shall be refunded the Deposit thereby releasing Buyer and Seller from all further obligations under this Contract.
       75
                         Estoppel Letter(s) and Seller's affidavit shall be provided pursuant to STANDARD D. If Property is intended to
       76
                         be occupied by Seller after Closing, see Rider U. POST-CLOSING OCCUPANCY BY SELLER.
       77*        7.      ASSIGNABILITY: (CHECK ONE): Buyer       may assign and thereby be released from any further liability under
       78*                this Contract; may assign but not be released from liability under this Contract; or ✖ may not assign this
       79                 Contract.
       80                                                                                              FINANCING
       81         8. FINANCING:
       82*            ✖ (a) Buyer will pay cash for the purchase of the Property at Closing. There is no financing contingency to Buyer's
       83            obligation to close. If Buyer obtains a loan for any part of the Purchase Price of the Property, Buyer acknowledges
       84            that any terms and conditions imposed by Buyer's lender(s) or by CFPB Requirements shall not affect or extend
       85            the Buyer's obligation to close or otherwise affect any terms or conditions of this Contract.
       86*               (b) This Contract is contingent upon Buyer obtaining approval of a        conventional     FHA     VA or    other
       87*           ______________ (describe) loan within _______ (if left blank, then 30) days after Effective Date ("Loan Approval
       88*           Period") for (CHECK ONE): fixed, adjustable, fixed or adjustable rate in the Loan Amount (See Paragraph
       89*           2(c)), at an initial interest rate not to exceed _______ % (if left blank, then prevailing rate based upon Buyer's
       90*           creditworthiness), and for a term of _______ (if left blank, then 30) years ("Financing").
       91*                 (i) Buyer shall make mortgage loan application for the Financing within _______ (if left blank, then 5) days
       92            after Effective Date and use good faith and diligent effort to obtain approval of a loan meeting the Financing terms
       93            ("Loan Approval") and thereafter to close this Contract. Loan Approval which requires a condition related to the sale
       94            by Buyer of other property shall not be deemed Loan Approval for purposes of this subparagraph.
       95                 Buyer's failure to use diligent effort to obtain Loan Approval during the Loan Approval Period shall be considered a
       96                 default under the terms of this Contract. For purposes of this provision, "diligent effort" includes, but is not limited
       97                 to, timely furnishing all documents and information and paying of all fees and charges requested by Buyer's
       98                 mortgage broker and lender in connection with Buyer's mortgage loan application.
       99                      (ii) Buyer shall keep Seller and Broker fully informed about the status of Buyer's mortgage loan application,
     100                  Loan Approval, and loan processing and authorizes Buyer's mortgage broker, lender, and Closing Agent to disclose
     101                  such status and progress, and release preliminary and finally executed closing disclosures and settlement
     102                  statements, to Seller and Broker.
     103                       (iii) Upon Buyer obtaining Loan Approval, Buyer shall promptly deliver written notice of such approval to Seller.
     104                       (iv) If Buyer is unable to obtain Loan Approval after the exercise of diligent effort, then at any time prior to
     105                  expiration of the Loan Approval Period, Buyer may provide written notice to Seller stating that Buyer has been
     106                  unable to obtain Loan Approval and has elected to either:
     107                         (1) waive Loan Approval, in which event this Contract will continue as if Loan Approval had been obtained; or
     108                         (2) terminate this Contract.

                                          IC
                  Buyer's Initials _________ __________                       Page 2 of 12                                                 MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
            Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                        Case 16-16796-RBR                         Doc 42   Filed 07/30/19   Page 8 of 37


     109                        (v) If Buyer fails to timely deliver either notice provided in Paragraph 8(b)(iii) or (iv), above, to Seller prior to
     110                  expiration of the Loan Approval Period, then Loan Approval shall be deemed waived, in which event this Contract
     111                  will continue as if Loan Approval had been obtained, provided however, Seller may elect to terminate this Contract
     112                  by delivering written notice to Buyer within 3 days after expiration of the Loan Approval Period.
     113                        (vi) If this Contract is timely terminated as provided by Paragraph 8(b)(iv)(2) or (v), above, and Buyer is not in
     114                  default under the terms of this Contract, Buyer shall be refunded the Deposit thereby releasing Buyer and Seller
     115                  from all further obligations under this Contract.
     116                        (vii) If Loan Approval has been obtained, or deemed to have been obtained, as provided above, and Buyer
     117                  fails to close this Contract, then the Deposit shall be paid to Seller unless failure to close is due to: (1) Seller's
     118                  default or inability to satisfy other contingencies of this Contract; (2) Property related conditions of the Loan Approval
     119                  have not been met (except when such conditions are waived by other provisions of this Contract); or (3) appraisal
     120                  of the Property obtained by Buyer's lender is insufficient to meet terms of the Loan Approval, in which event(s) the
     121                  Buyer shall be refunded the Deposit, thereby releasing Buyer and Seller from all further obligations under this
     122                  Contract.
     123*                     (c) Assumption of existing mortgage (see rider for terms).
     124*                     (d) Purchase money note and mortgage to Seller (see riders; addenda; or special clauses for terms).
     125                                                                                   CLOSING COSTS, FEES AND CHARGES
     126          9. CLOSING COSTS; TITLE INSURANCE; SURVEY; HOME WARRANTY; SPECIAL ASSESSMENTS:
     127             (a) COSTS TO BE PAID BY SELLER:
     128              • Documentary stamp taxes and surtax on deed, if any                • HOA/Condominium Association estoppel fees
     129              • Owner's Policy and Charges (if Paragraph 9(c)(i) is checked) • Recording and other fees needed to cure title
     130              • Title search charges (if Paragraph 9(c)(iii) is checked)          • Seller's attorneys' fees
     131*             • Municipal lien search (if Paragraph 9(c)(i) or (iii) is checked)  • Other:________________________________
     132                  If, prior to Closing, Seller is unable to meet the AS IS Maintenance Requirement as required by Paragraph 11
     133                  a sum equal to 125% of estimated costs to meet the AS IS Maintenance Requirement shall be escrowed at
     134                  Closing. If actual costs to meet the AS IS Maintenance Requirement exceed escrowed amount, Seller shall pay
     135                  such actual costs. Any unused portion of escrowed amount(s) shall be returned to Seller.
     136             (b) COSTS TO BE PAID BY BUYER:
     137              • Taxes and recording fees on notes and mortgages                    • Loan expenses
     138              • Recording fees for deed and financing statements                   • Appraisal fees
     139              • Owner's Policy and Charges (if Paragraph 9(c)(ii) is checked)      • Buyer's Inspections
     140              • Survey (and elevation certification, if required)                  • Buyer's attorneys' fees
     141              • Lender's title policy and endorsements                             • All property related insurance
     142              • HOA/Condominium Association application/transfer fees              • Owner's Policy Premium (if Paragraph
     143              • Municipal lien search (if Paragraph 9(c)(ii) is checked)              9 (c)(iii) is checked.)
     144*             • Other:__________________________________________
     145*            (c) TITLE EVIDENCE AND INSURANCE: At least ______ (if left blank, then 15, or if Paragraph 8(a) is checked,
     146                  then 5) days prior to Closing Date ("Title Evidence Deadline"), a title insurance commitment issued by a Florida
     147                  licensed title insurer, with legible copies of instruments listed as exceptions attached thereto ("Title
     148                  Commitment") and, after Closing, an owner's policy of title insurance (see STANDARD A for terms) shall be
     149                  obtained and delivered to Buyer. If Seller has an owner's policy of title insurance covering the Real Property, a
     150                  copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date. The owner's title policy
     151                  premium, title search and closing services (collectively, "Owner's Policy and Charges") shall be paid, as set
     152                  forth below. The title insurance premium charges for the owner's policy and any lender's policy will be calculated
     153                  and allocated in accordance with Florida law, but may be reported differently on certain federally mandated
     154                  closing disclosures and other closing documents. For purposes of this Contract "municipal lien search" means a
     155                          search of records necessary for the owner's policy of title insurance to be issued without exception for unrecorded
     156                          liens imposed pursuant to Chapters 159 or 170, F.S., in favor of any governmental body, authority or agency.
     157                          (CHECK ONE):
     158*                          ✖ (i) Seller shall designate Closing Agent and pay for Owner's Policy and Charges, and Buyer shall pay the
     159                          premium for Buyer's lender's policy and charges for closing services related to the lender's policy,
     160                          endorsements and loan closing, which amounts shall be paid by Buyer to Closing Agent or such other
     161                          provider(s) as Buyer may select; or
     162*                            (ii) Buyer shall designate Closing Agent and pay for Owner's Policy and Charges and charges for closing
     163                          services related to Buyer's lender's policy, endorsements and loan closing; or



                                          IC
                  Buyer's Initials _________ __________                       Page 3 of 12                                                 MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                        Case 16-16796-RBR                         Doc 42   Filed 07/30/19   Page 9 of 37


     164*                          (iii) [MIAMI-DADE/BROWARD REGIONAL PROVISION]: Seller shall furnish a copy of a prior owner's policy
     165                      of title insurance or other evidence of title and pay fees for: (A) a continuation or update of such title evidence,
     166                      which is acceptable to Buyer's title insurance underwriter for reissue of coverage; (B) tax search; and (C)
     167                      municipal lien search. Buyer shall obtain and pay for post-Closing continuation and premium for Buyer's owner's
     168*                     policy, and if applicable, Buyer's lender's policy. Seller shall not be obligated to pay more than $_____________
     169                      (if left blank, then $200.00) for abstract continuation or title search ordered or performed by Closing Agent.
     170                  (d) SURVEY: On or before Title Evidence Deadline, Buyer may, at Buyer's expense, have the Real Property
     171                      surveyed and certified by a registered Florida surveyor ("Survey"). If Seller has a survey covering the Real
     172                      Property, a copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date.
     173*                 (e) HOME WARRANTY: At Closing, Buyer Seller ✖ N/A shall pay for a home warranty plan issued by
     174*                     ___________________________________________ at a cost not to exceed $_________________. A home
     175                      warranty plan provides for repair or replacement of many of a home's mechanical systems and major built-in
     176                      appliances in the event of breakdown due to normal wear and tear during the agreement's warranty period.
     177                  (f) SPECIAL ASSESSMENTS: At Closing, Seller shall pay: (i) the full amount of liens imposed by a public body
     178                      ("public body" does not include a Condominium or Homeowner's Association) that are certified, confirmed and
     179                      ratified before Closing; and (ii) the amount of the public body's most recent estimate or assessment for an
     180                      improvement which is substantially complete as of Effective Date, but that has not resulted in a lien being
     181                      imposed on the Property before Closing. Buyer shall pay all other assessments. If special assessments may
     182                      be paid in installments (CHECK ONE):
     183*                          (a) Seller shall pay installments due prior to Closing and Buyer shall pay installments due after Closing.
     184                      Installments prepaid or due for the year of Closing shall be prorated.
     185*                      ✖ (b) Seller shall pay the assessment(s) in full prior to or at the time of Closing.
     186                      IF NEITHER BOX IS CHECKED, THEN OPTION (a) SHALL BE DEEMED SELECTED.
     187                      This Paragraph 9(f) shall not apply to a special benefit tax lien imposed by a community development district
     188                      (CDD) pursuant to Chapter 190, F.S., which lien shall be prorated pursuant to STANDARD K.
     189                                                                                            DISCLOSURES
     190          10. DISCLOSURES:
     191              (a) RADON GAS: Radon is a naturally occurring radioactive gas that, when it is accumulated in a building in
     192                  sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that
     193                  exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding
     194                  radon and radon testing may be obtained from your county health department.
     195              (b) PERMITS DISCLOSURE: Except as may have been disclosed by Seller to Buyer in a written disclosure, Seller
     196                  does not know of any improvements made to the Property which were made without required permits or made
     197                  pursuant to permits which have not been properly closed. If Seller identifies permits which have not been
     198                  properly closed or improvements which were not permitted, then Seller shall promptly deliver to Buyer all plans,
     199                  written documentation or other information in Seller's possession, knowledge, or control relating to
     200                  improvements to the Property which are the subject of such open permits or unpermitted improvements.
     201              (c) MOLD: Mold is naturally occurring and may cause health risks or damage to property. If Buyer is concerned or
     202                  desires additional information regarding mold, Buyer should contact an appropriate professional.
     203              (d) FLOOD ZONE; ELEVATION CERTIFICATION: Buyer is advised to verify by elevation certificate which flood
     204                  zone the Property is in, whether flood insurance is required by Buyer's lender, and what restrictions apply to
     205                  improving the Property and rebuilding in the event of casualty. If Property is in a "Special Flood Hazard Area"
     206                  or "Coastal Barrier Resources Act" designated area or otherwise protected area identified by the U.S. Fish and
     207                  Wildlife Service under the Coastal Barrier Resources Act and the lowest floor elevation for the building(s) and/or
     208                  flood insurance rating purposes is below minimum flood elevation or is ineligible for flood insurance coverage
     209                  through the National Flood Insurance Program or private flood insurance as defined in 42 U.S.C. §4012a, Buyer
     210*                 may terminate this Contract by delivering written notice to Seller within _____ (if left blank, then 20) days after
     211                  Effective Date, and Buyer shall be refunded the Deposit thereby releasing Buyer and Seller from all further
     212                  obligations under this Contract, failing which Buyer accepts existing elevation of buildings and flood zone
     213                  designation of Property. The National Flood Insurance Program may assess additional fees or adjust premiums
     214                  for pre-Flood Insurance Rate Map (pre-FIRM) non-primary structures (residential structures in which the insured
     215                  or spouse does not reside for at least 50% of the year) and an elevation certificate may be required for actuarial
     216                  rating.
     217              (e) ENERGY BROCHURE: Buyer acknowledges receipt of Florida Energy-Efficiency Rating Information Brochure
     218                  required by Section 553.996, F.S.



                                          IC
                  Buyer's Initials _________ __________                       Page 4 of 12                                                 MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                           Doc 42   Filed 07/30/19   Page 10 of 37


     219                  (f) LEAD-BASED PAINT: If Property includes pre-1978 residential housing, a lead-based paint disclosure is
     220                      mandatory.
     221                  (g) HOMEOWNERS' ASSOCIATION/COMMUNITY DISCLOSURE: BUYER SHOULD NOT EXECUTE THIS
     222                      CONTRACT           UNTIL     BUYER       HAS       RECEIVED        AND     READ         THE      HOMEOWNERS'
     223                      ASSOCIATION/COMMUNITY DISCLOSURE, IF APPLICABLE.
     224                  (h) PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S CURRENT
     225                      PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO
     226                      PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY
     227                      IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER
     228                      PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE
     229                      COUNTY PROPERTY APPRAISER'S OFFICE FOR INFORMATION.
     230                  (i) FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT ("FIRPTA"): Seller shall inform Buyer in writing if
     231                      Seller is a "foreign person" as defined by the Foreign Investment in Real Property Tax Act ("FIRPTA"). Buyer
     232                      and Seller shall comply with FIRPTA, which may require Seller to provide additional cash at Closing. If Seller
     233                      is not a "foreign person", Seller can provide Buyer, at or prior to Closing, a certification of non-foreign status,
     234                      under penalties of perjury, to inform Buyer and Closing Agent that no withholding is required. See STANDARD
     235                      V for further information pertaining to FIRPTA. Buyer and Seller are advised to seek legal counsel and tax
     236                      advice regarding their respective rights, obligations, reporting and withholding requirements pursuant to
     237                      FIRPTA.
     238                  (j) SELLER DISCLOSURE: Seller knows of no facts materially affecting the value of the Real Property which are
     239                      not readily observable and which have not been disclosed to Buyer. Except as provided for in the preceding
     240                      sentence, Seller extends and intends no warranty and makes no representation of any type, either express or
     241                      implied, as to the physical condition or history of the Property. Except as otherwise disclosed in writing Seller
     242                      has received no written or verbal notice from any governmental entity or agency as to a currently uncorrected
     243                      building, environmental or safety code violation.
     244                                           PROPERTY MAINTENANCE, CONDITION, INSPECTIONS AND EXAMINATIONS
     245          11. PROPERTY MAINTENANCE: Except for ordinary wear and tear and Casualty Loss, Seller shall maintain the
     246              Property, including, but not limited to, lawn, shrubbery, and pool, in the condition existing as of Effective Date ("AS
     247              IS Maintenance Requirement").

     248          12. .PROPERTY INSPECTION; RIGHT TO CANCEL:
     249*              (a) PROPERTY INSPECTIONS AND RIGHT TO CANCEL: Buyer shall have ______                   10    (if left blank, then 15)
     250                   days after Effective Date ("Inspection Period") within which to have such inspections of the Property
     251                   performed as Buyer shall desire during the Inspection Period. If Buyer determines, in Buyer's sole
     252                   discretion, that the Property is not acceptable to Buyer, Buyer may terminate this Contract by delivering
     253                   written notice of such election to Seller prior to expiration of Inspection Period. If Buyer timely
     254                   terminates this Contract, the Deposit paid shall be returned to Buyer, thereupon, Buyer and Seller shall
     255                   be released of all further obligations under this Contract; however, Buyer shall be responsible for
     256                   prompt payment for such inspections, for repair of damage to, and restoration of, the Property resulting
     257                   from such inspections, and shall provide Seller with paid receipts for all work done on the Property (the
     258                   preceding provision shall survive termination of this Contract). Unless Buyer exercises the right to
     259                   terminate granted herein, Buyer accepts the physical condition of the Property and any violation of
     260                   governmental, building, environmental, and safety codes, restrictions, or requirements, but subject to
     261                   Seller's continuing AS IS Maintenance Requirement, and Buyer shall be responsible for any and all
     262                   repairs and improvements required by Buyer's lender.
     263               (b) WALK-THROUGH INSPECTION/RE-INSPECTION: On the day prior to Closing Date, or on Closing Date prior
     264                   to time of Closing, as specified by Buyer, Buyer or Buyer's representative may perform a walk-through (and
     265                   follow-up walk-through, if necessary) inspection of the Property solely to confirm that all items of Personal
     266                   Property are on the Property and to verify that Seller has maintained the Property as required by the AS IS
     267                   Maintenance Requirement and has met all other contractual obligations.
     268               (c) SELLER ASSISTANCE AND COOPERATION IN CLOSE-OUT OF BUILDING PERMITS: If Buyer's inspection
     269                   of the Property identifies open or needed building permits, then Seller shall promptly deliver to Buyer all plans,
     270                   written documentation or other information in Seller's possession, knowledge, or control relating to
     271                   improvements to the Property which are the subject of such open or needed Permits, and shall promptly
     272                   cooperate in good faith with Buyer's efforts to obtain estimates of repairs or other work necessary to resolve
     273                   such Permit issues. Seller's obligation to cooperate shall include Seller's execution of necessary authorizations,


                                          IC
                  Buyer's Initials _________ __________                       Page 5 of 12                                                  MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                           Doc 42   Filed 07/30/19   Page 11 of 37


     274                      consents, or other documents necessary for Buyer to conduct inspections and have estimates of such repairs
     275                      or work prepared, but in fulfilling such obligation, Seller shall not be required to expend, or become obligated to
     276                      expend, any money.
     277                  (d) ASSIGNMENT OF REPAIR AND TREATMENT CONTRACTS AND WARRANTIES: At Buyer's option and
     278                      cost, Seller will, at Closing, assign all assignable repair, treatment and maintenance contracts and warranties
     279                      to Buyer.
     280                                                                                          ESCROW AGENT AND BROKER
     281          13. ESCROW AGENT: Any Closing Agent or Escrow Agent (collectively "Agent") receiving the Deposit, other funds
     282              and other items is authorized, and agrees by acceptance of them, to deposit them promptly, hold same in escrow
     283              within the State of Florida and, subject to COLLECTION, disburse them in accordance with terms and conditions
     284              of this Contract. Failure of funds to become COLLECTED shall not excuse Buyer's performance. When conflicting
     285              demands for the Deposit are received, or Agent has a good faith doubt as to entitlement to the Deposit, Agent may
     286              take such actions permitted by this Paragraph 13, as Agent deems advisable. If in doubt as to Agent's duties or
     287              liabilities under this Contract, Agent may, at Agent's option, continue to hold the subject matter of the escrow until
     288              the parties agree to its disbursement or until a final judgment of a court of competent jurisdiction shall determine
     289              the rights of the parties, or Agent may deposit same with the clerk of the circuit court having jurisdiction of the
     290              dispute. An attorney who represents a party and also acts as Agent may represent such party in such action. Upon
     291              notifying all parties concerned of such action, all liability on the part of Agent shall fully terminate, except to the
     292              extent of accounting for any items previously delivered out of escrow. If a licensed real estate broker, Agent will
     293              comply with provisions of Chapter 475, F.S., as amended and FREC rules to timely resolve escrow disputes through
     294              mediation, arbitration, interpleader or an escrow disbursement order.
     295              In any proceeding between Buyer and Seller wherein Agent is made a party because of acting as Agent hereunder,
     296              or in any proceeding where Agent interpleads the subject matter of the escrow, Agent shall recover reasonable
     297              attorney's fees and costs incurred, to be paid pursuant to court order out of the escrowed funds or equivalent. Agent
     298              shall not be liable to any party or person for mis-delivery of any escrowed items, unless such mis-delivery is due to
     299              Agent's willful breach of this Contract or Agent's gross negligence. This Paragraph 13 shall survive Closing or
     300              termination of this Contract.
     301          14. PROFESSIONAL ADVICE; BROKER LIABILITY: Broker advises Buyer and Seller to verify Property condition,
     302              square footage, and all other facts and representations made pursuant to this Contract and to consult appropriate
     303              professionals for legal, tax, environmental, and other specialized advice concerning matters affecting the Property
     304              and the transaction contemplated by this Contract. Broker represents to Buyer that Broker does not reside on the
     305              Property and that all representations (oral, written or otherwise) by Broker are based on Seller representations or
     306              public records. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL INSPECTORS AND
     307              GOVERNMENTAL AGENCIES FOR VERIFICATION OF PROPERTY CONDITION, SQUARE FOOTAGE AND
     308              FACTS THAT MATERIALLY AFFECT PROPERTY VALUE AND NOT ON THE REPRESENTATIONS (ORAL,
     309              WRITTEN OR OTHERWISE) OF BROKER. Buyer and Seller (individually, the "Indemnifying Party") each
     310              individually indemnifies, holds harmless, and releases Broker and Broker's officers, directors, agents and
     311              employees from all liability for loss or damage, including all costs and expenses, and reasonable attorney's fees at
     312              all levels, suffered or incurred by Broker and Broker's officers, directors, agents and employees in connection with
     313              or arising from claims, demands or causes of action instituted by Buyer or Seller based on: (i) inaccuracy of
     314              information provided by the Indemnifying Party or from public records; (ii) Indemnifying Party's misstatement(s) or
     315              failure to perform contractual obligations; (iii) Broker's performance, at Indemnifying Party's request, of any task
     316              beyond the scope of services regulated by Chapter 475, F.S., as amended, including Broker's referral,
     317              recommendation or retention of any vendor for, or on behalf of, Indemnifying Party; (iv) products or services
     318              provided by any such vendor for, or on behalf of, Indemnifying Party; and (v) expenses incurred by any such vendor.
     319              Buyer and Seller each assumes full responsibility for selecting and compensating their respective vendors and
     320              paying their other costs under this Contract whether or not this transaction closes. This Paragraph 14 will not relieve
     321              Broker of statutory obligations under Chapter 475, F.S., as amended. For purposes of this Paragraph 14, Broker
     322              will be treated as a party to this Contract. This Paragraph 14 shall survive Closing or termination of this Contract.
     323                                                                                    DEFAULT AND DISPUTE RESOLUTION
     324          15. .DEFAULT:
     325               (a) BUYER DEFAULT: If Buyer fails, neglects or refuses to perform Buyer's obligations under this Contract,
     326                   including payment of the Deposit, within the time(s) specified, Seller may elect to recover and retain the Deposit
     327                   for the account of Seller as agreed upon liquidated damages, consideration for execution of this Contract, and
     328                   in full settlement of any claims, whereupon Buyer and Seller shall be relieved from all further obligations under


                                          IC
                  Buyer's Initials _________ __________                       Page 6 of 12                                                  MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                           Doc 42   Filed 07/30/19   Page 12 of 37


     329                    this Contract, or Seller, at Seller's option, may, pursuant to Paragraph 16, proceed in equity to enforce Seller's
     330                    rights under this Contract. The portion of the Deposit, if any, paid to Listing Broker upon default by Buyer, shall
     331                    be split equally between Listing Broker and Cooperating Broker; provided however, Cooperating Broker's share
     332                    shall not be greater than the commission amount Listing Broker had agreed to pay to Cooperating Broker.
     333              (b) SELLER DEFAULT: If for any reason other than failure of Seller to make Seller's title marketable after
     334                    reasonable diligent effort, Seller fails, neglects or refuses to perform Seller's obligations under this Contract,
     335                    Buyer may elect to receive return of Buyer's Deposit without thereby waiving any action for damages resulting
     336                    from Seller's breach, and, pursuant to Paragraph 16, may seek to recover such damages or seek specific
     337                    performance.
     338              This Paragraph 15 shall survive Closing or termination of this Contract.
     339          16. DISPUTE RESOLUTION: Unresolved controversies, claims and other matters in question between Buyer and
     340              Seller arising out of, or relating to, this Contract or its breach, enforcement or interpretation ("Dispute") will be settled
     341              as follows:
     342              (a) Buyer and Seller will have 10 days after the date conflicting demands for the Deposit are made to attempt to
     343                    resolve such Dispute, failing which, Buyer and Seller shall submit such Dispute to mediation under Paragraph
     344                    16(b).
     345              (b) Buyer and Seller shall attempt to settle Disputes in an amicable manner through mediation pursuant to Florida
     346                    Rules for Certified and Court-Appointed Mediators and Chapter 44, F.S., as amended (the "Mediation Rules").
     347                    The mediator must be certified or must have experience in the real estate industry. Injunctive relief may be
     348                    sought without first complying with this Paragraph 16(b). Disputes not settled pursuant to this Paragraph 16
     349                    may be resolved by instituting action in the appropriate court having jurisdiction of the matter. This Paragraph
     350                    16 shall survive Closing or termination of this Contract.
     351          17. ATTORNEY'S FEES; COSTS: The parties will split equally any mediation fee incurred in any mediation permitted
     352              by this Contract, and each party will pay their own costs, expenses and fees, including attorney's fees, incurred in
     353              conducting the mediation. In any litigation permitted by this Contract, the prevailing party shall be entitled to recover
     354              from the non-prevailing party costs and fees, including reasonable attorney's fees, incurred in conducting the
     355              litigation. This Paragraph 17 shall survive Closing or termination of this Contract.
     356                                                      STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS")
     357          18. STANDARDS:
     358              A. TITLE:
     359              (i) TITLE EVIDENCE; RESTRICTIONS; EASEMENTS; LIMITATIONS: Within the time period provided in
     360              Paragraph 9(c), the Title Commitment, with legible copies of instruments listed as exceptions attached thereto, shall
     361              be issued and delivered to Buyer. The Title Commitment shall set forth those matters to be discharged by Seller at
     362              or before Closing and shall provide that, upon recording of the deed to Buyer, an owner's policy of title insurance
     363              in the amount of the Purchase Price, shall be issued to Buyer insuring Buyer's marketable title to the Real Property,
     364              subject only to the following matters: (a) comprehensive land use plans, zoning, and other land use restrictions,
     365              prohibitions and requirements imposed by governmental authority; (b) restrictions and matters appearing on the
     366              Plat or otherwise common to the subdivision; (c) outstanding oil, gas and mineral rights of record without right of
     367              entry; (d) unplatted public utility easements of record (located contiguous to real property lines and not more than
     368              10 feet in width as to rear or front lines and 7 1/2 feet in width as to side lines); (e) taxes for year of Closing and
     369              subsequent years; and (f) assumed mortgages and purchase money mortgages, if any (if additional items, attach
     370              addendum); provided, that, none prevent use of Property for RESIDENTIAL PURPOSES. If there exists at Closing
     371              any violation of items identified in (b) – (f) above, then the same shall be deemed a title defect. Marketable title shall
     372              be determined according to applicable Title Standards adopted by authority of The Florida Bar and in accordance
     373              with law.
     374              (ii) TITLE EXAMINATION: Buyer shall have 5 days after receipt of Title Commitment to examine it and notify Seller
     375              in writing specifying defect(s), if any, that render title unmarketable. If Seller provides Title Commitment and it is
     376              delivered to Buyer less than 5 days prior to Closing Date, Buyer may extend Closing for up to 5 days after date of
     377              receipt to examine same in accordance with this STANDARD A. Seller shall have 30 days ("Cure Period") after
     378              receipt of Buyer's notice to take reasonable diligent efforts to remove defects. If Buyer fails to so notify Seller, Buyer
     379              shall be deemed to have accepted title as it then is. If Seller cures defects within Cure Period, Seller will deliver
     380              written notice to Buyer (with proof of cure acceptable to Buyer and Buyer's attorney) and the parties will close this
     381              Contract on Closing Date (or if Closing Date has passed, within 10 days after Buyer's receipt of Seller's notice). If
     382              Seller is unable to cure defects within Cure Period, then Buyer may, within 5 days after expiration of Cure Period,




                                          IC
                  Buyer's Initials _________ __________                       Page 7 of 12                                                  MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                           Doc 42   Filed 07/30/19   Page 13 of 37
                                                STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

     383                  deliver written notice to Seller: (a) extending Cure Period for a specified period not to exceed 120 days within which
     384                  Seller shall continue to use reasonable diligent effort to remove or cure the defects ("Extended Cure Period"); or
     385                  (b) electing to accept title with existing defects and close this Contract on Closing Date (or if Closing Date has
     386                  passed, within the earlier of 10 days after end of Extended Cure Period or Buyer's receipt of Seller's notice), or (c)
     387                  electing to terminate this Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all
     388                  further obligations under this Contract. If after reasonable diligent effort, Seller is unable to timely cure defects, and
     389                  Buyer does not waive the defects, this Contract shall terminate, and Buyer shall receive a refund of the Deposit,
     390                  thereby releasing Buyer and Seller from all further obligations under this Contract.
     391                  B. SURVEY: If Survey discloses encroachments on the Real Property or that improvements located thereon
     392                  encroach on setback lines, easements, or lands of others, or violate any restrictions, covenants, or applicable
     393                  governmental regulations described in STANDARD A (i)(a), (b) or (d) above, Buyer shall deliver written notice of
     394                  such matters, together with a copy of Survey, to Seller within 5 days after Buyer's receipt of Survey, but no later
     395                  than Closing. If Buyer timely delivers such notice and Survey to Seller, such matters identified in the notice and
     396                  Survey shall constitute a title defect, subject to cure obligations of STANDARD A above. If Seller has delivered a
     397                  prior survey, Seller shall, at Buyer's request, execute an affidavit of "no change" to the Real Property since the
     398                  preparation of such prior survey, to the extent the affirmations therein are true and correct.
     399                  C. INGRESS AND EGRESS: Seller represents that there is ingress and egress to the Real Property and title to
     400                  the Real Property is insurable in accordance with STANDARD A without exception for lack of legal right of access.
     401                  D. LEASE INFORMATION: Seller shall, at least 10 days prior to Closing, furnish to Buyer estoppel letters from
     402                  tenant(s)/occupant(s) specifying nature and duration of occupancy, rental rates, advanced rent and security
     403                  deposits paid by tenant(s) or occupant(s)("Estoppel Letter(s)"). If Seller is unable to obtain such Estoppel Letter(s)
     404                  the same information shall be furnished by Seller to Buyer within that time period in the form of a Seller's affidavit
     405                  and Buyer may thereafter contact tenant(s) or occupant(s) to confirm such information. If Estoppel Letter(s) or
     406                  Seller's affidavit, if any, differ materially from Seller's representations and lease(s) provided pursuant to Paragraph
     407                  6, or if tenant(s)/occupant(s) fail or refuse to confirm Seller's affidavit, Buyer may deliver written notice to Seller
     408                  within 5 days after receipt of such information, but no later than 5 days prior to Closing Date, terminating this
     409                  Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all further obligations under
     410                  this Contract. Seller shall, at Closing, deliver and assign all leases to Buyer who shall assume Seller's obligations
     411                  thereunder.
     412                  E. LIENS: Seller shall furnish to Buyer at Closing an affidavit attesting (i) to the absence of any financing
     413                  statement, claims of lien or potential lienors known to Seller and (ii) that there have been no improvements or
     414                  repairs to the Real Property for 90 days immediately preceding Closing Date. If the Real Property has been
     415                  improved or repaired within that time, Seller shall deliver releases or waivers of construction liens executed by all
     416                  general contractors, subcontractors, suppliers and materialmen in addition to Seller's lien affidavit setting forth
     417                  names of all such general contractors, subcontractors, suppliers and materialmen, further affirming that all charges
     418                  for improvements or repairs which could serve as a basis for a construction lien or a claim for damages have been
     419                  paid or will be paid at Closing.
     420                  F. TIME: Calendar days shall be used in computing time periods. Time is of the essence in this Contract. Other
     421                  than time for acceptance and Effective Date as set forth in Paragraph 3, any time periods provided for or dates
     422                  specified in this Contract, whether preprinted, handwritten, typewritten or inserted herein, which shall end or occur
     423                  on a Saturday, Sunday, or a national legal holiday (see 5 U.S.C. 6103) shall extend to 5:00 p.m. (where the Property
     424                  is located) of the next business day.
     425                  G. FORCE MAJEURE: Buyer or Seller shall not be required to perform any obligation under this Contract or be
     426                  liable to each other for damages so long as performance or non-performance of the obligation, or the availability of
     427                  services, insurance or required approvals essential to Closing, is disrupted, delayed, caused or prevented by Force
     428                  Majeure. "Force Majeure" means: hurricanes, floods, extreme weather, earthquakes, fire, or other acts of God,
     429                  unusual transportation delays, or wars, insurrections, or acts of terrorism, which, by exercise of reasonable diligent
     430                  effort, the non-performing party is unable in whole or in part to prevent or overcome. All time periods, including
     431                  Closing Date, will be extended a reasonable time up to 7 days after the Force Majeure no longer prevents
     432                  performance under this Contract, provided, however, if such Force Majeure continues to prevent performance under
     433                  this Contract more than 30 days beyond Closing Date, then either party may terminate this Contract by delivering
     434                  written notice to the other and the Deposit shall be refunded to Buyer, thereby releasing Buyer and Seller from all
     435                  further obligations under this Contract.
     436                  H. CONVEYANCE: Seller shall convey marketable title to the Real Property by statutory warranty, trustee's,
     437                  personal representative's, or guardian's deed, as appropriate to the status of Seller, subject only to matters
     438                  described in STANDARD A and those accepted by Buyer. Personal Property shall, at request of Buyer, be



                                           IC
                  Buyer's Initials _________ __________                       Page 8 of 12                                                  MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                           Doc 42   Filed 07/30/19   Page 14 of 37
                                                STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

     439                  transferred by absolute bill of sale with warranty of title, subject only to such matters as may be provided for in this
     440                  Contract.
     441                  I. CLOSING LOCATION; DOCUMENTS; AND PROCEDURE:
     442                  (i) LOCATION: Closing will be conducted by the attorney or other closing agent ("Closing Agent") designated by
     443                  the party paying for the owner's policy of title insurance and will take place in the county where the Real Property
     444                  is located at the office of the Closing Agent, or at such other location agreed to by the parties. If there is no title
     445                  insurance, Seller will designate Closing Agent. Closing may be conducted by mail, overnight courier, or electronic
     446                  means.
     447                  (ii) CLOSING DOCUMENTS: Seller shall at or prior to Closing, execute and deliver, as applicable, deed, bill of
     448                  sale, certificate(s) of title or other documents necessary to transfer title to the Property, construction lien affidavit(s),
     449                  owner's possession and no lien affidavit(s), and assignment(s) of leases. Seller shall provide Buyer with paid
     450                  receipts for all work done on the Property pursuant to this Contract. Buyer shall furnish and pay for, as applicable,
     451                  the survey, flood elevation certification, and documents required by Buyer's lender.
     452                  (iii) FinCEN GTO NOTICE. If Closing Agent is required to comply with the U.S. Treasury Department's
     453                  Financial Crimes Enforcement Network ("FinCEN") Geographic Targeting Orders ("GTOs"), then Buyer
     454                  shall provide Closing Agent with the information related to Buyer and the transaction contemplated by this
     455                  Contract that is required to complete IRS Form 8300, and Buyer consents to Closing Agent's collection and
     456                  report of said information to IRS.
     457                  (iv) PROCEDURE: The deed shall be recorded upon COLLECTION of all closing funds. If the Title Commitment
     458                  provides insurance against adverse matters pursuant to Section 627.7841, F.S., as amended, the escrow closing
     459                  procedure required by STANDARD J shall be waived, and Closing Agent shall, subject to COLLECTION of all
     460                  closing funds, disburse at Closing the brokerage fees to Broker and the net sale proceeds to Seller.
     461                  J. ESCROW CLOSING PROCEDURE: If Title Commitment issued pursuant to Paragraph 9(c) does not provide
     462                  for insurance against adverse matters as permitted under Section 627.7841, F.S., as amended, the following
     463                  escrow and closing procedures shall apply: (1) all Closing proceeds shall be held in escrow by the Closing Agent
     464                  for a period of not more than 10 days after Closing; (2) if Seller's title is rendered unmarketable, through no fault of
     465                  Buyer, Buyer shall, within the 10 day period, notify Seller in writing of the defect and Seller shall have 30 days from
     466                  date of receipt of such notification to cure the defect; (3) if Seller fails to timely cure the defect, the Deposit and all
     467                  Closing funds paid by Buyer shall, within 5 days after written demand by Buyer, be refunded to Buyer and,
     468                  simultaneously with such repayment, Buyer shall return the Personal Property, vacate the Real Property and re-
     469                  convey the Property to Seller by special warranty deed and bill of sale; and (4) if Buyer fails to make timely demand
     470                  for refund of the Deposit, Buyer shall take title as is, waiving all rights against Seller as to any intervening defect
     471                  except as may be available to Buyer by virtue of warranties contained in the deed or bill of sale.
     472                  K. PRORATIONS; CREDITS: The following recurring items will be made current (if applicable) and prorated as of
     473                  the day prior to Closing Date, or date of occupancy if occupancy occurs before Closing Date: real estate taxes
     474                  (including special benefit tax assessments imposed by a CDD), interest, bonds, association fees, insurance, rents
     475                  and other expenses of Property. Buyer shall have option of taking over existing policies of insurance, if assumable,
     476                  in which event premiums shall be prorated. Cash at Closing shall be increased or decreased as may be required
     477                  by prorations to be made through day prior to Closing. Advance rent and security deposits, if any, will be credited
     478                  to Buyer. Escrow deposits held by Seller's mortgagee will be paid to Seller. Taxes shall be prorated based on
     479                  current year's tax. If Closing occurs on a date when current year's millage is not fixed but current year's assessment
     480                  is available, taxes will be prorated based upon such assessment and prior year's millage. If current year's
     481                  assessment is not available, then taxes will be prorated on prior year's tax. If there are completed improvements
     482                  on the Real Property by January 1st of year of Closing, which improvements were not in existence on January 1st
     483                  of prior year, then taxes shall be prorated based upon prior year's millage and at an equitable assessment to be
     484                  agreed upon between the parties, failing which, request shall be made to the County Property Appraiser for an
     485                  informal assessment taking into account available exemptions. In all cases, due allowance shall be made for the
     486                  maximum allowable discounts and applicable homestead and other exemptions. A tax proration based on an
     487                  estimate shall, at either party's request, be readjusted upon receipt of current year's tax bill. This STANDARD K
     488                  shall survive Closing.
     489                  L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS, AND WALK-THROUGH: Seller
     490                  shall, upon reasonable notice, provide utilities service and access to Property for appraisals and inspections,
     491                  including a walk-through (or follow-up walk-through if necessary) prior to Closing.
     492                  M. RISK OF LOSS: If, after Effective Date, but before Closing, Property is damaged by fire or other casualty
     493                  ("Casualty Loss") and cost of restoration (which shall include cost of pruning or removing damaged trees) does not
     494                  exceed 1.5% of Purchase Price, cost of restoration shall be an obligation of Seller and Closing shall proceed
     495                  pursuant to terms of this Contract. If restoration is not completed as of Closing, a sum equal to 125% of estimated


                                          IC
                  Buyer's Initials _________ __________                       Page 9 of 12                                                  MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                           Doc 42   Filed 07/30/19   Page 15 of 37
                                                STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

     496                  cost to complete restoration (not to exceed 1.5% of Purchase Price) will be escrowed at Closing. If actual cost of
     497                  restoration exceeds escrowed amount, Seller shall pay such actual costs (but, not in excess of 1.5% of Purchase
     498                  Price). Any unused portion of escrowed amount shall be returned to Seller. If cost of restoration exceeds 1.5% of
     499                  Purchase Price, Buyer shall elect to either take Property "as is" together with the 1.5%, or receive a refund of the
     500                  Deposit thereby releasing Buyer and Seller from all further obligations under this Contract. Seller's sole obligation
     501                  with respect to tree damage by casualty or other natural occurrence shall be cost of pruning or removal.
     502                  N. 1031 EXCHANGE: If either Seller or Buyer wish to enter into a like-kind exchange (either simultaneously with
     503                  Closing or deferred) under Section 1031 of the Internal Revenue Code ("Exchange"), the other party shall cooperate
     504                  in all reasonable respects to effectuate the Exchange, including execution of documents; provided, however,
     505                  cooperating party shall incur no liability or expense related to the Exchange, and Closing shall not be contingent
     506                  upon, nor extended or delayed by, such Exchange.
     507                  O. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; DELIVERY; COPIES; CONTRACT
     508                  EXECUTION: Neither this Contract nor any notice of it shall be recorded in any public records. This Contract shall
     509                  be binding on, and inure to the benefit of, the parties and their respective heirs or successors in interest. Whenever
     510                  the context permits, singular shall include plural and one gender shall include all. Notice and delivery given by or to
     511                  the attorney or broker (including such broker's real estate licensee) representing any party shall be as effective as
     512                  if given by or to that party. All notices must be in writing and may be made by mail, personal delivery or electronic
     513                  (including "pdf") media. A facsimile or electronic (including "pdf") copy of this Contract and any signatures hereon
     514                  shall be considered for all purposes as an original. This Contract may be executed by use of electronic signatures,
     515                  as determined by Florida's Electronic Signature Act and other applicable laws.
     516                  P. INTEGRATION; MODIFICATION: This Contract contains the full and complete understanding and agreement
     517                  of Buyer and Seller with respect to the transaction contemplated by this Contract and no prior agreements or
     518                  representations shall be binding upon Buyer or Seller unless included in this Contract. No modification to or change
     519                  in this Contract shall be valid or binding upon Buyer or Seller unless in writing and executed by the parties intended
     520                  to be bound by it.
     521                  Q. WAIVER: Failure of Buyer or Seller to insist on compliance with, or strict performance of, any provision of this
     522                  Contract, or to take advantage of any right under this Contract, shall not constitute a waiver of other provisions or
     523                  rights.
     524                  R. RIDERS; ADDENDA; TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Riders, addenda, and typewritten
     525                  or handwritten provisions shall control all printed provisions of this Contract in conflict with them.
     526                  S. COLLECTION or COLLECTED: "COLLECTION" or "COLLECTED" means any checks tendered or
     527                  received, including Deposits, have become actually and finally collected and deposited in the account of
     528                  Escrow Agent or Closing Agent. Closing and disbursement of funds and delivery of closing documents
     529                  may be delayed by Closing Agent until such amounts have been COLLECTED in Closing Agent's accounts.
     530                  T. RESERVED.
     531                  U. APPLICABLE LAW AND VENUE: This Contract shall be construed in accordance with the laws of the State
     532                  of Florida and venue for resolution of all disputes, whether by mediation, arbitration or litigation, shall lie in the
     533                  county where the Real Property is located.
     534                  V. FIRPTA TAX WITHHOLDING: If a seller of U.S. real property is a "foreign person" as defined by FIRPTA,
     535                  Section 1445 of the Internal Revenue Code ("Code") requires the buyer of the real property to withhold up to 15%
     536                  of the amount realized by the seller on the transfer and remit the withheld amount to the Internal Revenue Service
     537                  (IRS) unless an exemption to the required withholding applies or the seller has obtained a Withholding Certificate
     538                  from the IRS authorizing a reduced amount of withholding.
     539                  (i) No withholding is required under Section 1445 of the Code if the Seller is not a "foreign person". Seller can
     540                  provide proof of non-foreign status to Buyer by delivery of written certification signed under penalties of perjury,
     541                  stating that Seller is not a foreign person and containing Seller's name, U.S. taxpayer identification number and
     542                  home address (or office address, in the case of an entity), as provided for in 26 CFR 1.1445-2(b). Otherwise, Buyer
     543                  shall withhold the applicable percentage of the amount realized by Seller on the transfer and timely remit said funds
     544                  to the IRS.
     545                  (ii) If Seller is a foreign person and has received a Withholding Certificate from the IRS which provides for reduced
     546                  or eliminated withholding in this transaction and provides same to Buyer by Closing, then Buyer shall withhold the
     547                  reduced sum required, if any, and timely remit said funds to the IRS.
     548                  (iii) If prior to Closing Seller has submitted a completed application to the IRS for a Withholding Certificate and has
     549                  provided to Buyer the notice required by 26 CFR 1.1445-1(c) (2)(i)(B) but no Withholding Certificate has been
     550                  received as of Closing, Buyer shall, at Closing, withhold the applicable percentage of the amount realized by Seller
     551                  on the transfer and, at Buyer's option, either (a) timely remit the withheld funds to the IRS or (b) place the funds in
     552                  escrow, at Seller's expense, with an escrow agent selected by Buyer and pursuant to terms negotiated by the

                                          IC
                  Buyer's Initials _________ __________                      Page 10 of 12                                                  MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                            Doc 42   Filed 07/30/19   Page 16 of 37
                                                STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

     553                  parties, to be subsequently disbursed in accordance with the Withholding Certificate issued by the IRS or remitted
     554                  directly to the IRS if the Seller's application is rejected or upon terms set forth in the escrow agreement.
     555                  (iv) In the event the net proceeds due Seller are not sufficient to meet the withholding requirement(s) in this
     556                  transaction, Seller shall deliver to Buyer, at Closing, the additional COLLECTED funds necessary to satisfy the
     557                  applicable requirement and thereafter Buyer shall timely remit said funds to the IRS or escrow the funds for
     558                  disbursement in accordance with the final determination of the IRS, as applicable.
     559                  (v) Upon remitting funds to the IRS pursuant to this STANDARD, Buyer shall provide Seller copies of IRS Forms
     560                  8288 and 8288-A, as filed.
     561                  W. RESERVED
     562                  X. BUYER WAIVER OF CLAIMS: To the extent permitted by law, Buyer waives any claims against Seller
     563                  and against any real estate licensee involved in the negotiation of this Contract for any damage or defects
     564                  pertaining to the physical condition of the Property that may exist at Closing of this Contract and be
     565                  subsequently discovered by the Buyer or anyone claiming by, through, under or against the Buyer. This
     566                  provision does not relieve Seller's obligation to comply with Paragraph 10(j). This Standard X shall survive
     567                  Closing.
     568                                                                                      ADDENDA AND ADDITIONAL TERMS
     569*         19. ADDENDA: The following additional terms are included in the attached addenda or riders and incorporated into this
     570              Contract (Check if applicable):
                       A. Condominium Rider           K. RESERVED                                T. Pre-Closing Occupancy
                     ✖ B. Homeowners' Assn.           L. RESERVED                                U. Post-Closing Occupancy
                       C. Seller Financing            M. Defective Drywall                       V. Sale of Buyer's Property
                       D. Mortgage Assumption         N. Coastal Construction Control            W. Back-up Contract
                       E. FHA/VA Financing                 Line                                  X. Kick-out Clause
                       F. Appraisal Contingency       O. Insulation Disclosure                   Y. Seller's Attorney Approval
                     ✖ G. Short Sale                  P. Lead Paint Disclosure (Pre-1978)        Z. Buyer's Attorney Approval
                       H. Homeowners/Flood Ins.       Q. Housing for Older Persons               AA. Licensee Property Interest
                       I. RESERVED                    R. Rezoning                                BB. Binding Arbitration
                       J. Interest-Bearing Acct.      S. Lease Purchase/ Lease Option            Other: ____________________
                                                                                                         ____________________
                                                                                                         ____________________


     571*                                This short sale is contingent upon approval by the bankruptcy court.
                  20. ADDITIONAL TERMS: _________________________________________________________________________
     572              __________________________________________________________________________________________
     573              __________________________________________________________________________________________
     574              __________________________________________________________________________________________
     575              __________________________________________________________________________________________
     576              __________________________________________________________________________________________
     577              __________________________________________________________________________________________
     578              __________________________________________________________________________________________
     579              __________________________________________________________________________________________
     580              __________________________________________________________________________________________
     581              __________________________________________________________________________________________
     582              __________________________________________________________________________________________
     583              __________________________________________________________________________________________
     584              __________________________________________________________________________________________
     585              __________________________________________________________________________________________
     586              __________________________________________________________________________________________
     587              __________________________________________________________________________________________

     588                                                                                          COUNTER-OFFER/REJECTION
     589*                     Seller counters Buyer's offer (to accept the counter-offer, Buyer must sign or initial the counter-offered terms and
     590                  deliver a copy of the acceptance to Seller).
     591*                    Seller rejects Buyer's offer.



                                          IC
                  Buyer's Initials _________ __________                      Page 11 of 12                                                   MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                      Case 16-16796-RBR                           Doc 42   Filed 07/30/19   Page 17 of 37


     592                  THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK THE
     593                  ADVICE OF AN ATTORNEY PRIOR TO SIGNING.

     594                  THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR.

     595                  Approval of this form by the Florida Realtors and The Florida Bar does not constitute an opinion that any of the
     596                  terms and conditions in this Contract should be accepted by the parties in a particular transaction. Terms and
     597                  conditions should be negotiated based upon the respective interests, objectives and bargaining positions of all
     598                  interested persons.

     599                  AN ASTERISK (*) FOLLOWING A LINE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS A BLANK
     600                  TO BE COMPLETED.

     601*                 Buyer: Ivan Cejas
                                 ____________________________________________________________                                               07/13/2018
                                                                                                                                      Date: _________________

     602*                 Buyer: ____________________________________________________________                                         Date: _________________

     603*                               Manuel Gomez
                          Seller: ____________________________________________________________                                              07/13/2018
                                                                                                                                      Date: _________________

     604*                 Seller: ____________________________________________________________                                        Date: _________________

     605                  Buyer's address for purposes of notice                                             Seller's address for purposes of notice
     606*                 ___________________________________________                                        ____________________________________________
     607*                 ___________________________________________                                        ____________________________________________
     608*                 ___________________________________________                                        ____________________________________________

     609                  BROKER: Listing and Cooperating Brokers, if any, named below (collectively, "Broker"), are the only Brokers
     610                  entitled to compensation in connection with this Contract. Instruction to Closing Agent: Seller and Buyer direct
     611                  Closing Agent to disburse at Closing the full amount of the brokerage fees as specified in separate brokerage
     612                  agreements with the parties and cooperative agreements between the Brokers, except to the extent Broker has
     613                  retained such fees from the escrowed funds. This Contract shall not modify any MLS or other offer of compensation
     614                  made by Seller or Listing Broker to Cooperating Brokers.

     615*                                 Jorge DiCataldo
                          ___________________________________________                                                             Elena Reyes
                                                                                                                __________________________________________
     616                  Cooperating Sales Associate, if any                                                   Listing Sales Associate

     617*                            Floridian Realty Corp. - 3%
                          ___________________________________________                                                          Floridian Realty Corp.
                                                                                                                __________________________________________
     618                  Cooperating Broker, if any                                                            Listing Broker




                                           IC
                  Buyer's Initials _________ __________                      Page 12 of 12                                                  MG
                                                                                                                         Seller's Initials __________ __________
                  FloridaRealtors/FloridaBar-ASIS-5 Rev.4/17 © 2017 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 072711-200153-1517677


Electronically Signed using eSignOnline™ [ Session ID : 52d7cccf-d7b7-4cf0-bb76-488e6c66712d
                                                        1ef3167a-4f9a-4853-bf7b-f567759076d4 ]]
                                                                                                                                                                          Buyer shall pay $400
                                                                          13889300     0                                              1   0    FL               1033564   processing fee at      test tbd4
                                                                                                                                                                          closing.||on or
                                                                                                                                                                          before||Buyer shall


                                                                                       021887-600153-14926   Elena Reyes | Floridia



                                                      Case 16-16796-RBR                                                               Doc 42   Filed 07/30/19                   Page 18 of 37


          Comprehensive Rider to the
          Residential Contract For Sale And Purchase
          THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR

          If initialed by all parties, the clauses below will be incorporated into the Florida Realtors® /Florida Bar Residential Contract
                                                                              Manuel Gomez
          For Sale And Purchase between________________________________________________________________                         (SELLER)
                                                                   Ivan Cejas
          and_______________________________________________________________________________________(BUYER)
                                                   510 N.W. 106 Terrace, Pembroke Pines, FL 33026
          concerning the Property described as____________________________________________________________________
          __________________________________________________________________________________________________

          Buyer's Initials                       IC
                                               ___________                           ___________                                                    Seller's Initials            ___________     MG           __________

                                                                                     G. SHORT SALE APPROVAL CONTINGENCY

          1. Approval of Seller's Lender(s) and Requirements for Seller's Approval of Short Sale. This Contract is contingent
             upon: (a) Seller's lender(s) and all other lien holder(s) (collectively "Seller's Lender") approving the Purchase Price,
             terms of this Contract and the HUD-1 settlement statement; (b) Seller's Lender's agreement to accept a payoff which
             is less than the balance due on the loan or other indebtedness; and (c) Seller's Lender's agreement to release and
             provide a satisfaction of the mortgage(s) and/or other lien(s) encumbering the Property (the "Mortgage(s)") upon
             receipt of reduced payoff amount(s).
                  Approval of, or agreement to, items (a) through (c) by Seller's Lender is referred to as "Short Sale Approval".
                  However, an approval by Seller's Lender which does not provide a waiver and complete release of any claim(s) for a
                  deficiency against Seller for sums due Seller's Lender under the Mortgage(s) as of the payoff date, or which requires
                  additional terms or obligations affecting either party shall not be deemed "Short Sale Approval" unless the party
                  affected accepts those additional terms or obligations in writing. A copy of a Short Sale Approval accepted by Seller
                  shall be delivered by Seller to Buyer and Closing Agent within 3 days of Seller's receipt of such Short Sale Approval.
          2. Application for Approval of Short Sale. Seller shall within __________ (if left blank, then 10) days after Effective
             Date obtain from Seller's Lender their application forms for a "short sale", and Seller shall diligently complete and
             return such forms to Seller's Lender within 5 days thereafter and promptly provide such additional documents as may
             be requested by Seller's Lender.
          3. Status of Short Sale Approval Application. Seller hereby authorizes Seller's Lender to provide Buyer and Buyer's
             Broker and Closing Agent with information stating the status of Seller's application for approval of a Short Sale and
             notice of the approval(s) or denial(s) of such application(s). Seller shall promptly notify Buyer when Seller obtains
             Short Sale Approval as provided in Paragraph 1 above, or denial of such approval from Seller's Lender.
          4. Short Sale Approval Deadline; Termination. If Seller does not deliver a copy of Seller's accepted Short Sale
             Approval to Buyer within __________ (if left blank, then 90) days from Effective Date ("Short Sale Approval
             Deadline"), then either party may thereafter terminate this Contract by delivering written notice to the other party, and
             the Deposit shall be refunded to Buyer, thereby releasing Buyer and Seller from all further obligations under this
             Contract.
                  This Contract shall automatically terminate if Seller has not delivered the Short Sale Approval to Buyer within 30 days
                  after expiration of the Short Sale Approval Deadline, including any extension(s) of the Short Sale Approval Deadline
                  ("Contract Expiration Date"), in which event the Deposit shall be refunded to Buyer, thereby releasing Buyer and
                  Seller from all further obligations under this Contract.
          5. Time Periods. The time for making the initial deposit specified in Paragraph 2(a) and for calculating the Short Sale
             Approval Deadline shall be computed from the Effective Date. All other time periods and other obligations under this
             Contract shall commence from the date of Buyer's receipt of Short Sale Approval pursuant to Paragraph 1 above.
          6. Closing Date. The Closing Date shall be ____________________ (if left blank, then 45) days after Buyer receives
             Short Sale Approval pursuant to Paragraph 1 above.




          Page 1 of 2             G. SHORT SALE APPROVAL CONTINGENCY                                                                                                                                         (SEE CONTINUATION)
          CR-5 Rev. 9/15 © 2015 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 021887-600153-1492693


Electronically Signed using eSignOnline™ [ Session ID : 1ef3167a-4f9a-4853-bf7b-f567759076d4 ]
                                                      Case 16-16796-RBR                          Doc 42   Filed 07/30/19   Page 19 of 37
                                                                   G. SHORT SALE APPROVAL CONTINGENCY (CONTINUED)

          7. Back-up Offers. (CHECK ONE - If no option is checked, then option (a) shall be deemed selected):
             (a)    Seller's Agreement Not to Accept Other Contracts or Offers. During the term of this Contract, Seller shall
                 not accept or enter into any back-up offers, contracts, options or other agreements concerning the sale of the
                 Property.
             (b) ✖ Seller's Right to Accept Back-up Contracts or Offers. During the term of this Contract, Seller may accept or
                 enter into bona fide "back-up" contracts or offers to purchase the Property that are conditioned upon a failure of
                 the Closing of the sale contemplated by this Contract.
          8. Acknowledgement by Seller.
             (a) If Seller is advised of Seller's Lender's refusal to participate in any short sale, Seller agrees to immediately
                 communicate this to Buyer and Broker.
             (b) Seller acknowledges that Broker has advised Seller to consult with professionals for any tax, legal or specialized
                 advice and has been encouraged to discuss other options with legal counsel of Seller's choosing prior to entering
                 into this short sale transaction.
          9. Acknowledgement by Buyer.
             (a) Buyer acknowledges Seller's Lender is not a party to this Contract and therefore is not obligated to approve this
                 Contract; that Seller's acceptance of this Contract does not guarantee Seller's Lender's acceptance; and Seller's
                 Lender is under no obligation to consider, respond, approve or advise either Seller or Buyer, or Broker as to any
                 offer submitted to it.
             (b) Buyer further acknowledges that Seller and/or Broker shall not be liable for delays caused by Seller's Lender or
                 costs and expenses (such as payments for loan applications, inspections and appraisals) incurred by Buyer under
                 this Contract if Seller's Lender does not complete the short sale after Seller's receipt of Short Sale Approval.
          10. Termination Upon Foreclosure Sale. If during the term of this Contract, the Property is sold at foreclosure sale prior
              to the parties obtaining Short Sale Approval and Closing the transaction contemplated by this Contract, this Contract
              shall be terminated, and Buyer shall be refunded the Deposit, thereby releasing Buyer and Seller from all further
              obligations under this Contract.




          Page 2 of 2             G. SHORT SALE APPROVAL CONTINGENCY
          CR-5 Rev. 9/15 © 2015 Florida Realtors® and The Florida Bar. All rights reserved.
           Serial#: 021887-600153-1492693


Electronically Signed using eSignOnline™ [ Session ID : 1ef3167a-4f9a-4853-bf7b-f567759076d4 ]
                                                                                                                                                                  Buyer shall pay $400
                                                                          13889300    0                                              1   0    FL        1033564   processing fee at      test tbd4
                                                                                                                                                                  closing.||on or
                                                                                                                                                                  before||Buyer shall


                                                                                      054210-500153-14924   Elena Reyes | Floridia


                                                      Case 16-16796-RBR                                                              Doc 42   Filed 07/30/19             Page 20 of 37


                  Addendum to Contract for Residential Sale and Purchase

         1        If initialed by all parties, the terms below will be incorporated into the Contract for Residential Sale and Purchase
         2*                                                            Manuel Gomez
                  between _______________________________________________________________________________("Seller")
         3*                                                       Ivan Cejas
                  and ___________________________________________________________________________________("Buyer")
         4*                                            510 N.W. 106 Terrace, Pembroke Pines, FL 33026
                  concerning the Property described as ________________________________________________________________
         5        ______________________________________________________________________________________________

        6*
        7*
                                                         MG
                    IC (_____) - (_____) (_____) J. Homeowners' Association: The Property is located in a community with a
                  (_____)
                     voluntary ✖ mandatory (see the Disclosure Summary below) homeowners' association ("Association"). Seller's
        8         warranty under Paragraph 8 of this Contract, risk of loss under Paragraph 9 of this Contract, or As Is with Right to
        9         Inspect Addendum (if applicable) extend only to the Property and does not extend to common areas or facilities
       10         described below.
       11         Notice: Association documents may be obtained from the county record office or, if not a public record, from the
       12         developer or Association manager. The Property may be subject to recorded restrictive covenants governing the use
       13         and occupancy of properties in the community and may be subject to special assessments.
       14         1. Association Approval: If the Association documents give the Association the right to approve Buyer as a
       15            purchaser, this Contract is contingent on such approval by the Association. Buyer will apply for approval within
       16*           ______ days (5 days if left blank) after Effective Date and use diligent effort to obtain approval, including making
       17            personal appearances and paying related fees if required. Seller and Buyer will sign and deliver any documents
       18            required by the Association to complete the transfer. If Buyer is not approved, this Contract will terminate; and
       19            Buyer's deposit(s) will be refunded unless this Contract provides otherwise.
       20         2. Right of First Refusal: If the Association has a right of first refusal to buy the Property, this Contract is contingent
       21            on the Association deciding not to exercise such right. Seller will, within 3 days after receipt of the Association's
       22            decision, give Buyer written notice of the decision. If the Association exercises its right of first refusal, this
       23            Contract will terminate, Buyer's deposit(s) will be refunded unless this Contract provides otherwise, and Seller
       24            will pay broker's full commission at Closing in recognition that broker procured the sale.
       25         3. Fees: Buyer will pay any application, transfer, and initial membership fees charged by the Association. Seller will
       26            pay all fines imposed against the Property as of Closing and any fees the Association charges to provide
       27            information about its fees or the Property and will bring maintenance and similar periodic fees and rents on any
       28            recreational areas current as of Closing. If, after Effective Date, the Association imposes a special or other
       29            assessment for improvements, work, or services, Seller will pay all amounts due before Closing and Buyer will
       30*           pay all amounts due on or after Closing. If special assessments may be paid in installments            Seller   Buyer
       31            (Buyer if left blank) will pay installments due after Closing. If Seller is checked, Seller will pay the assessment in
       32            full before or at Closing. Seller represents that he/she is not aware of any pending special or other assessment
       33*           that has been levied by the Association, except as follows: ____________________________________________
       34                 ___________________________________________________________________________________________
       35                 Seller represents that he/she is not aware of any pending special or other assessment that has been an item on
       36                 the agenda or reported in the minutes of the Association within 12 months before Effective Date ("Pending"),
       37*                except as follows: ____________________________________________________________________________
       38                 ___________________________________________________________________________________________
       39                 If special or other assessments, levied or Pending, exist as of Effective Date and have not been disclosed
       40                 above by Seller, then Seller will pay such assessments in full before or at Closing.
       41                 The following dues, maintenance, and/or fees are currently charged by the Association:
       42*                 270.00                  month                    Southbridge Homeowners Association
                          $_______________per_________________to______________________________________________________
       43*                $_______________per_________________to______________________________________________________
       44*                $_______________per_________________to______________________________________________________




                                                                                                                                                                                                     (See Continuation)
                  CRSP-15 (J. Homeowners’ Association Addendum)                                      Rev 6/17                                                                                          ©2017 Florida Realtors®
           Serial#: 054210-500153-1492407


Electronically Signed using eSignOnline™ [ Session ID : 1ef3167a-4f9a-4853-bf7b-f567759076d4 ]
                                                      Case 16-16796-RBR                                 Doc 42    Filed 07/30/19   Page 21 of 37
                  J. Homeowners' Association Addendum (Continued)
       45         4. Damage to Common Elements: If any portion of the common elements is damaged due to fire, hurricane, or
       46            other casualty before Closing, either party may cancel this Contract and Buyer's deposit(s) will be refunded if (i)
       47            as a result of damage to the common elements, the Property appraises below the purchase price and either
       48            the parties cannot agree on a new purchase price or Buyer elects not to proceed, or (ii) the Association
       49            cannot determine the assessment attributable to the Property for the damage at least 5 days before
       50            Closing, or (iii) the assessment determined or imposed by the Association attributable to the Property for the
       51*           damage to the common elements is greater than $________________ or ______% (1.5% if left blank) of the
       52            purchase price.
       53         5. Disclosure Summary for Mandatory Associations: IF THE DISCLOSURE SUMMARY REQUIRED BY
       54            SECTION 720.401, FLORIDA STATUTES, HAS NOT BEEN PROVIDED TO THE PROSPECTIVE
       55            PURCHASER BEFORE EXECUTING THIS CONTRACT FOR SALE, THIS CONTRACT IS
       56            VOIDABLE BY BUYER BY DELIVERING TO SELLER OR SELLER'S AGENT OR REPRESENTATIVE
       57            WRITTEN NOTICE OF THE BUYER'S INTENTION TO CANCEL WITHIN 3 DAYS AFTER RECEIPT OF
       58            THE DISCLOSURE SUMMARY OR PRIOR TO CLOSING, WHICHEVER OCCURS FIRST. ANY
       59            PURPORTED WAIVER OF THIS VOIDABILITY RIGHT HAS NO EFFECT. BUYER'S RIGHT TO VOID THIS
       60            CONTRACT SHALL TERMINATE AT CLOSING.
       61*                                                                         Southbrige
                     DISCLOSURE SUMMARY FOR (Name of Community):_____________________________________________
       62                 (a) AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED TO BE A MEMBER
       63                     OF A HOMEOWNERS' ASSOCIATION.
       64                 (b) THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING THE USE AND
       65                     OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.
       66                 (c) YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION. ASSESSMENTS MAY BE
       67*                    SUBJECT TO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $________________
       68*                    PER ________________. YOU WILL ALSO BE OBLIGATED TO PAY ANY SPECIAL ASSESSMENTS
       69                     IMPOSED BY THE ASSOCIATION. SUCH SPECIAL ASSESSMENTS MAY BE SUBJECT TO CHANGE. IF
       70*                    APPLICABLE, THE CURRENT AMOUNT IS $________________ PER ________________.
       71                 (d) YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE MUNICIPALITY,
       72                     COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO PERIODIC CHANGE.
       73                 (e) YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A MANDATORY
       74                     HOMEOWNERS' ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.
       75                 (f) THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR RECREATIONAL OR OTHER
       76                     COMMONLY     USED     FACILITIES  AS  AN   OBLIGATION    OF   MEMBERSHIP   IN  THE
       77*                    HOMEOWNERS' ASSOCIATION. IF APPLICABLE, THE CURRENT AMOUNT IS $________________
       78*                    PER ________________.
       79                 (g) THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS WITHOUT THE
       80                     APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL OWNERS.
       81                 (h) THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY IN NATURE, AND,
       82                     AS A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS AND THE
       83                     ASSOCIATION GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.
       84                 (i) THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE OBTAINED FROM
       85                     THE RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR ARE NOT
       86                     RECORDED AND CAN BE OBTAINED FROM THE DEVELOPER.

       87         Buyer acknowledges receipt of this Disclosure Summary before signing this Contract.


       88*                Ivan Cejas
                          __________________________                                             07/13/2018
                                                                                                  _____________        __________________________    _____________
       89                 Buyer                                                                  Date                  Buyer                         Date




                                                                              MG
                         IC (_____) and Seller (_____) (_____) acknowledge receipt of a copy of this page.
                  Buyer (_____)
                  CRSP-15 (J. Homeowners’ Association Addendum)                             Rev 6/17                                                ©2017 Florida Realtors®
           Serial#: 054210-500153-1492407


Electronically Signed using eSignOnline™ [ Session ID : 1ef3167a-4f9a-4853-bf7b-f567759076d4 ]
Case 16-16796-RBR   Doc 42   Filed 07/30/19   Page 22 of 37




EXHIBIT B
HUD-1                                                                  U.S. Department of Housing
A. Settlement Statement                                                  and Urban Development                                               OMB No. 2502-0265
                                   Case 16-16796-RBR                   Doc 42          Filed 07/30/19            Page 23 of 37
B. Type of Loan

                                                                     6. File Number                 7. Loan Number                    8. Mortg. Ins. Case Num.
   1. FHA                2. FmHA             3. Conv. Unins.
                                                                         1110
   4. V.A.               5. Conv. Ins.
                                                                                             ID:
C. NOTE: This form is furnished to give you a statement of actual settlement costs. Amounts paid to and by the settlement agent are shown. Items
         marked "(p.o.c.)" were paid outside the closing; they are shown here for informational purposes and are not included in the totals.




                              DRAFT
D. NAME OF BORROWER:
   Address of Borrower:                                                                                                                   TIN:
E. NAME OF SELLER:
  Address of Seller:

F. NAME OF LENDER:
   Address of Lender:
G. PROPERTY LOCATION:              510 NW 106 TERR, Pembroke Pines, Florida 33026

H. SETTLEMENT AGENT:               Law Group of South Florida, LLC                                                                        TIN:
  Place of Settlement:             782 NW Le Jeune Rd., Suite # 347, Miami, Florida 33126                                                 Phone: 305-260-6147
I. SETTLEMENT DATE:                8/15/19                                               DISBURSEMENT DATE: 8/15/19




J. Summary of borrower's transaction                                               K. Summary of seller's transaction
 100. Gross amount due from borrower:                                               400. Gross amount due to seller:
101. Contract sales price                                               212,000.00 401. Contract sales price                                             212,000.00
102. Personal property                                                                402. Personal property
103. Settlement charges to borrower (Line 1400)                           1,483.50 403.
104.                                                                                  404.
105.                                                                                  405.
 Adjustments for items paid by seller in advance:                                      Adjustments for items paid by seller in advance:
106. City/town taxes                                                                  406. City/town taxes
107. County taxes                                                                     407. County taxes
108. Assessments                                                                      408. Assessments
109. Non-Ad Valorem Taxes from 08/15/19 to 09/30/19                          37.92 409. Non-Ad Valorem Taxes from 08/15/19 to 09/30/19                           37.92
110.                                                                                  410.
111.                                                                                  411.
112.                                                                                  412.
120. Gross amount due from borrower:                                    213,521.42 420. Gross amount due to seller:                                      212,037.92
 200. Amounts paid or in behalf of borrower:                                        500. Reductions in amount due to seller:
201. Deposit or earnest money                                                      501. Excess deposit (see instructions)
202. Principal amount of new loan(s)                                                  502. Settlement charges to seller (line 1400)                       28,861.64
203. Existing loan(s) taken subject to                                                503. Existing loan(s) taken subject to
204. Principal amount of second mortgage                                              504. Payoff of first mortgage loan                                 224,287.66
205.                                                                                  505. Payoff of second mortgage loan
206.                                                                                  506. Deposits held by seller
207. Principal amt of mortgage held by seller                                         507. Principal amt of mortgage held by seller
208.                                                                                  508.
209.                                                                                  509.
 Adjustments for items unpaid by seller:                                               Adjustments for items unpaid by seller:
210. City/town taxes                                                                  510. City/town taxes
211. County taxes from 01/01/19 to 08/15/19                                 760.50 511. County taxes from 01/01/19 to 08/15/19                               760.50
212. Assessments                                                                      512. Assessments
213.                                                                                  513.
214.                                                                                  514.
215.                                                                                  515.
216.                                                                                  516.
217.                                                                                  517.
218.                                                                                  518.
219.                                                                                  519.
220. Total paid by/for borrower:                                            760.50 520. Total reductions in amount due seller:                           253,909.80
 300. Cash at settlement from/to borrower:                                          600. Cash at settlement to/from seller:
301. Gross amount due from borrower                                     213,521.42 601. Gross amount due to seller                                       212,037.92
     (line 120)                                                                         (line 420)
302. Less amount paid by/for the borrower                                  (760.50) 602. Less total reductions in amount due seller                    (253,909.80)
     (line 220)                                                                          (line 520)
303. Cash (         From       To    ) Borrower:                          212,760.92    603. Cash (             To   From    ) Seller:                               41,871.88

                                    Case 16-16796-RBR                    Doc 42          Filed 07/30/19              Page 24 of 37
Substitute Form 1099 Seller Statement:               The information contained in blocks E, G, H, and I and on line 401 is important tax information and is being
furnished to the IRS. If you are required to file a return, a negligence penalty or other sanction will be imposed on you if this item is required to be reported and the IRS
determines that it has not been reported.

Seller Instructions:        If this real estate was your principal residence, file Form 2119, Sale or Exchange of Principal Residence, for any gain, with your tax
return; for other transactions, complete the applicable parts of Form 4797, Form 6262 and/or Schedule D (Form 1040).




Borrower's Initial(s):                                                                   Seller's Initial(s):




                                                                                                                                                            DoubleTime®
HUD-1                                                    U.S. Department of Housing and Urban Development                                                Page 2
L. Settlement charges                                                                                       Borrower POC Seller POC   Paid from     Paid from
                                Case 16-16796-RBR Doc                         42    Filed 07/30/19             Page 25 of 37
700. Total Sales/Brokers Com. based on price  $212,000.00 @                      6.0000 % = 12,720.00                                 Borrower's      Seller's
701.           6,360.00                 3.0000 % to Floridian Realty Corp.                                                             Funds at      Funds at
                                                                                                                                      Settlement    Settlement
702.           6,360.00                 3.0000 % to Floridian Realty Corp.
703. Commission paid at settlement                                                                                                                    12,720.00
704. Broker Processing Fee                        to Floridian Realty Corp.                                                                              400.00
800. Items payable in connection with loan:                                                                 Borrower POCSeller POC
801. Loan origination fee                      % to
802. Loan discount                             % to




                                 DRAFT
803. Appraisal fee                                to
804. Credit report                                to
805. Lender's inspection fee                      to
806. Mortgage insurance application fee           to
807. Assumption Fee                               to
808.                                              to
809.                                              to
810.                                              to
811.                                              to
 900. Items required by lender to be paid in advance:                                                       Borrower POCSeller POC
901. Interest from                                to                  @                  /day
902. Mortgage insurance premium for            months to
903. Hazard insurance premium for                years to
904. Flood insurance premium for                 years to
905.                                             years to
1000. Reserves deposited with lender:                                                                       Borrower POCSeller POC
1001. Hazard insurance                                                 months @                 per month
1002. Mortgage insurance                                               months @                 per month
1003. City property taxes                                              months @                 per month
1004. County property taxes                                            months @                 per month
1005. Annual assessments                                               months @                 per month
1006. Flood insurance                                                  months @                 per month
1007.                                                                  months @                 per month
1008.                                                                  months @                 per month
1009. Aggregate accounting adjustment
 1100. Title charges:                                                                                       Borrower POCSeller POC
1101. Settlement or closing fee                   to Law Group of South Florida, LLC                                                       750.00        950.00
1102. Abstract or title search                    to Law Group of South Florida, LLC                                                                     200.00
1103. Title examination                           to
1104. Title insurance binder                      to
1105. Document preparation                        to
1106. Notary fees                                 to
1107. Attorney's Fees                             to Law Group of South Florida, LLC                                                                     500.00
        (includes above item numbers:                                                                                            )
1108. Title Insurance                     to Old Republic National Title Insurance Company/Law Group                                                   1,135.00
        (includes above item numbers:                                                                                            )
1109. Lender's coverage (Premium):
1110. Owner's coverage (Premium):        $212,000.00 ($1,135.00)
1111. Endorse: 5.1-25;SE-25                                                                                                                 50.00
1112. Municipal Lien Search                       to SKYLINE LIEN SEARCH INC.                                                                            350.00
1113.                                          to
 1200. Government recording and transfer charges:
1201. Recording fees                Deed                 $27.00 Mortgage(s)             $256.50 Releases                                   283.50
1202. City/county tax/stamps        Deed                           Mortgage(s)
1203. State tax/stamps                  Deed           $1,484.00 Mortgage(s)                                                                           1,484.00
1204.                                                         to
1205.                                                         to
1300. Additional settlement charges:                                                                        Borrower POCSeller POC
1301. Survey                                      to ENPAV, INC.                                                                           400.00
1302. Pest Inspection                             to
1303. Delinquent HOA Fees                         to HOA                                                                                              11,122.64
1304.                                             to
1305.                                             to
1306.                                             to
1307.                                             to
1308.                                             to
1309.
 1400. Total settlement charges:
( Enter on lines 103, Section J and 502, Section K )                                                                                                        1,483.50    28,861.64
                                     Case 16-16796-RBR                       Doc 42           Filed 07/30/19               Page 26 of 37
I have carefully reviewed the HUD-1 Settlement Statement and to the best of my knowledge and belief, it is a true and accurate statement of all receipts and disbursements made on
my account or by me in this transaction. I further certify that I have received a copy of the HUD-1 Settlement Statement.


                                                                         Borrower                                                                                      Seller
      Ivan Cejas                                                                                  Manuel Gomez
                                                                         Borrower                                                                                      Seller


The HUD-1 Settlement Statement which I have prepared is a true and accurate account of this transaction. I have caused, or will cause, the funds to be disbursed in accordance
with this statement.

      Law Group of South Florida, LLC
By:
      As Its Authorized Representative                                           Date
WARNING: It is a crime to knowingly make false statements to the United States on this or any other similar form. Penalties upon conviction can include a
fine and imprisonment. For details see: Title 18 U.S. Code Section 1001 and Section 1010.                                                                          DoubleTime®
Case 16-16796-RBR   Doc 42   Filed 07/30/19   Page 27 of 37




EXHIBIT C
                                                                                                                             x

                                  Case 16-16796-RBR                        Doc 42        Filed 07/30/19   Page 28 of 37


                                                                        PO Box 77404
                                                                        Ewing NJ 08628



           MANUEL GOMEZ
           510 NW 106TH TER
           PEMBROKE PNES, FL 33026
             + 0326605 000015943 09SP04 00064005 MO
             MANUEL GOMEZ
             510 NW 106TH TER
             PEMBROKE PNES, FL 33026
             /DFFAADTFTFFFADDDAFATTAFDFDFTTTDDFFFDFDAADFFDTTATTFTATATAFFTFAFTFA/
*I005O0*




                                                                                                             BTB
                                                                                                             MO
                                                                                                             4766783767
                                                                                                             SIMPLEX
                                                                                                             SS037
                                                                                                             20190719 1007



                                                                                                             20190719




                                                                                                             *NCP_COVER*
                                                                                                                                       x

                            Case 16-16796-RBR           Doc 42        Filed 07/30/19          Page 29 of 37                  3767 MO




             07/19/2019                                       Hours of Operation
                                                              Customer Service Hours Monday – Friday 8:30 AM to 8:00 PM ET
                                                              Collections Dept Monday – Friday 8:30 AM to 10:00 PM EST

             MANUEL GOMEZ
             510 NW 106TH TER
             PEMBROKE PNES, FL 33026



                                                    Qualified Written Requests, notifications of error, or requests for
                                                              information concerning your loan must be directed to:
                                                                                      PO Box 77423, Ewing, NJ 08628
*200540*




                                                              RE: Loan Number:                    3767
                                                                  Property Address:          510NW106 TER
                                                                                             PEMBROKE PINES, FL 33026




           Dear Borrower(s):

           Thank you for contacting us about your mortgage. Based on a careful review of the information you
           provided, you are eligible to move forward in the Pre-foreclosure Sale Program offered by the U.S.
           Department of Housing and Urban Development.

           Attached is the Approval to Participate form that outlines the requirements of the program. You must review
           the form, sign, and return it to us no later than 07/26/2019.

           Please send a signed copy by facsimile to (609)718-2655 or by email at
           liquidations@loanadministration.com to ensure that you are meeting the program requirements. Failure to
           return the signed form within 7 days of the issue date will render you ineligible to proceed and your file will
           be denied.

           Once you have signed and returned the Approval to Participate form, the following contract conditions are
           required based on the current appraised value of $212,000.00.

           Your submitted contract has met the minimum net of $186,560.00 and your approval to participate in the
           program is attached. If you have an approved workout we will suspend the next legal action on the
           foreclosure proceedings. If the workout does not close, we will continue with the foreclosure action.

           Based on the FHA guidelines, borrowers are eligible for an Incentive Compensation when completing a
           Pre-foreclosure Sale. However, Borrower’s Incentive Compensation will not be offered to owners who have
           vacated the property making the borrower a non-owner occupant or borrowers who are required to make a
           cash contribution at closing. Based on our review, below is your cash contribution requirement:




                                         855-839-6253 • www.loanadministration.com
 326605 000015943 09SP04 00064005
                                                                                                                                x

           Loan Number:     Case3767
                                 16-16796-RBR           Doc 42     Filed 07/30/19     Page 30 of 37
           Cash Contribution Required: $0.00

           Loss mitigation options may have costs associated with them that you may be responsible for after
           completion of loss mitigation. Examples of these costs include title searches, appraisals, and valuations.
           The costs may vary depending on the loan information, geographic area, etc. Please contact us for
           information on costs that may be associated with your loss mitigation evaluation.

           If you have any questions, please contact us 855-839-6253

           Sincerely,

           Liquidation Department

           Cancellation of debt may have tax consequences. Please consult your tax advisor to discuss potential tax
           consequences.

           THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT
           AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. If you are in active
           bankruptcy, this notice is for informational purposes only and is not an attempt to collect a debt in violation
           of the bankruptcy automatic stay. Your loan will be administered in your bankruptcy case. You have no
*2005K0*




           affirmative obligation to respond to this notice.

           NOTICE REGARDING DEBT DISCHARGED IN BANKRUPTCY This notice is for informational purposes
           only and is not an attempt to collect a debt for which your personal liability has been discharged in bankruptcy.
           You no longer have any personal liability in connection with this mortgage loan and nothing in this notice is
           intended to state or imply otherwise. This notice is being sent with respect to our lien interest in the mortgaged
           property only. Any action taken is for the sole purpose of protecting our lien interest in the mortgaged property
           including the right to foreclose the mortgaged property. If you wish to retain your property, you may pay the
           amount due under the loan. Failure to make such payments to retain your property may only result in our
           exercising any lien rights against the mortgaged property and will not result in any personal liability to you.




           SS037 012 MO V3




 326605 000015943 09SP04 00064005
Case 16-16796-RBR   Doc 42   Filed 07/30/19   Page 31 of 37
Case 16-16796-RBR   Doc 42   Filed 07/30/19   Page 32 of 37
Case 16-16796-RBR   Doc 42   Filed 07/30/19   Page 33 of 37
                                                                                                                             x

                                  Case 16-16796-RBR                        Doc 42        Filed 07/30/19   Page 34 of 37


                                                                        PO Box 77404
                                                                        Ewing NJ 08628



           MANUEL GOMEZ
           510 NW 106TH TER
           PEMBROKE PNES, FL 33026
             + 0326605 000015942 09SP04 00064005 MO
             MANUEL GOMEZ
             510 NW 106TH TER
             PEMBROKE PNES, FL 33026
             /TAFTTDAFDTDFAATDFAFADTDFFAATTDDAAFDDDFDATTFDATTTDTTAFDAAAAATTDTAF/
*I007C0*




                                                                                                             BTB
                                                                                                             MO
                                                                                                             4766783767
                                                                                                             SIMPLEX
                                                                                                             SS035
                                                                                                             20190719 1007



                                                                                                             20190719




                                                                                                             *NCP_COVER*
                                                                                                                                                    x

                               Case 16-16796-RBR               Doc 42         Filed 07/30/19           Page 35 of 37                    3767 MO




       07/19/2019                                               Hours of Operation
                                                                Customer Service: Monday - Friday,   8:30 AM to 8:00 PM ET
                                                                Collections Dept: Monday - Friday,   8:30 AM to 10:00 PM ET
           MANUEL GOMEZ
           510 NW 106TH TER
           PEMBROKE PNES, FL 33026




                                                                RE: Loan Number:                     3767
                                                                     Property Address:          510NW106 TER
*2007S0*




                                                                                                PEMBROKE PINES, FL 33026

      Dear Borrower(s):

      Attached please find HUD form 90035, "Pre-foreclosure Sale Procedure" Information sheet that contains additional information
      regarding the pre-foreclosure sale process and requirements.

      Loss mitigation options may have costs associated with them that you may be responsible for after completion of loss mitigation.
      Examples of these costs include title searches, appraisals and valuations. The costs may vary depending on the loan information,
      geographic area, etc. Please contact us for information on costs that may be associated with your loss mitigation evaluation.

      If you have any questions, please contact us at the number provided herein.

      Sincerely,

      Loan Workout Department

                   THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

      NOTICE REGARDING DEBT DISCHARGED IN BANKRUPTCY – If you have received a discharge of your personal liability
      in connection with the mortgage loan referenced in this notice, this notice is for informational purposes only and is not an attempt to
      collect a debt that has been discharged as the result of a bankruptcy proceeding. You no longer have any personal liability in
      connection with this mortgage loan and nothing in this notice is intended to state or imply otherwise. This notice is being sent with
      respect to our lien rights against the mortgaged property only. Any action taken is for the sole purpose of protecting our lien interest in
      the mortgaged property including the right to foreclose the mortgaged property. If you wish to retain your property, you may pay the
      amount due under the loan. Failure to make such payments to retain your property may only result in our exercising any lien rights
      against the mortgaged property and will not result in any personal liability to you.

      NOTICE REGARDING THE BANKRUPTCY AUTOMATIC STAY - This notice is for informational purposes only and is not
      an attempt to collect a debt in violation of the bankruptcy automatic stay. If you are in an active bankruptcy, your loan will be
      administered in your bankruptcy case. You have no affirmative obligation to respond to this notice, but we do ask that you provide us
      with your bankruptcy case number, chapter, jurisdiction, and your attorney’s name and phone number so that we may properly code
      your account to reflect your active bankruptcy case status.


      SS035 009 MO V3




                                               855-839-6253 • www.loanadministration.com
 326605 000015942 09SP04 00064005
                                                                                                    x

                            Case 16-16796-RBR   Doc 42   Filed 07/30/19   Page 36 of 37   3767 MO
*2007G0*




 326605 000015942 09SP04 00064005
                                                                                                                                     x

                            Case 16-16796-RBR         Doc
                                                     U.S.   42 Filed
                                                          Department       07/30/19
                                                                       of Housing and   Page 37 of 37OMB Approval No. 2502-0589
      Information Sheet                                    Urban Development                                     (exp. 12/31/2019)
      Pre-foreclosure Sale Procedure                         Office of Housing
                                                      Federal Housing Commissioner

      Public reporting burden for this collection of information is estimated to average 15 minutes per response,
      including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data
      needed, and completing and reviewing the collection of information. This information is required to obtain benefits.
      HUD may not collect this information, and you are not required to complete this form, unless it displays a currently
      valid OMB control number.

      Section 1064 of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 authorizes the Secretary
      to pay an insurance claim that “bridges the gap” between the fair market value proceeds from the HUD-approved
      third party sale of a property. The respondents are lenders, counselors, and homeowners who are attempting to
      sell their properties prior to foreclosure. The Privacy Act of 1974 pledges assurances of confidentiality to
      respondents. HUD generally discloses this data only in response to a Freedom of Information request.
     Homeowners who have defaulted on their mortgages            prevail in a typical real estate sales transaction. If the
     often attempt to sell their properties in order to avoid    homeowner secures a sales contract prior to receiving
     foreclosure and to protect their credit standing.           the Approval to Participate, the homeowner may submit
     However, because of declining property values in            the contract to the lender for consideration of PFS
     certain areas, some homeowners cannot realize               Program approval.
*200782*




     enough from the sale to pay off their mortgage
     balances.                                                   Owner-occupant homeowners who are not required to
                                                                 make minimum cash reserve contributions and
     Therefore, the Department of Housing and Urban              successfully sell their properties using this program are
     Development (HUD) has implemented the Pre-                  relieved of their mortgage obligation and may be entitled
     foreclosure Sale (PFS) Program. This program permits        to a cash incentive up to $3,000. The homeowner may
     homeowners to attempt to sell their home for a fair         apply a portion or the entire amount of the $3,000
     market sale price, which can be less than the amount        consideration to resolve junior liens and to offset the
     owed to the lender. HUD then reimburses the lender for      sales transaction costs not paid by HUD (including a
     the difference between the sale proceeds and the            home warranty plan fee, costs of optional repairs, and
     outstanding mortgage indebtedness.                          buyer’s closing expenses). Eligible homeowners are
                                                                 permitted at closing to receive the remaining amount
     Homeowners who sell their properties under the PFS          from the aforementioned $3,000 consideration. This
     Program may also benefit by avoiding the effect of a        remaining amount may only be used for transition or
     foreclosure on their credit rating.                         relocation assistance.

     Upon review of the homeowner’s financial situation, the     If, after a good faith effort, an acceptable purchase offer
     lender will determine the type of PFS process for which     is not obtained within the allotted time, the lender may
     the homeowner qualifies: (1) Standard PFS, (2)              accept a Deed-in-Lieu (DIL) of Foreclosure from the
     Streamlined PFS, or (3) Streamlined PFS for                 homeowner. While a DIL is less desirable than a PFS on
     Servicemembers with Permanent Change of Station             a homeowner’s credit record, it is still looked upon more
     Orders.                                                     favorably by creditors than a foreclosure.

     Once the type of PFS has been determined, there are         By calling this number, 855-839-6253, the homeowner
     certain criteria which must be met before the               will receive further details from their lender about the
     homeowner may be permitted to pursue a PFS.                 procedure and whether they may qualify. Please NOTE
                                                                 that the homeowner is under no obligation to make
     Homeowners must engage the services of a real               this call.
     estate broker/agent. The real estate broker/agent
     selected must have no conflict of interest with the
     homeowner, lender, appraiser, or buyer associated
     with the PFS transaction. The transaction must be
     between two unrelated parties and be characterized
     by a selling price and other conditions that would




                                                                                                         form HUD-90035 (09/2016)
 326605 000015942 09SP04 00064005
